Colleagues, this morning it is my sad duty to draw to your attention that in Madrid, at the height of the rush hour earlier today, there were at least five bomb blasts at three railway stations – the worst of these on a train entering the Atocha station. Tens of people have been murdered; scores of people have been injured. With each report the casualty list is growing. This is, in terms of its consequence, the worst act of terror in the history of Spain, and could be the worst act of terror in living memory in any European Union state. It is an outrageous, unjustified and unjustifiable attack on the Spanish people and on Spanish democracy.
On behalf of this Parliament, I express our heartfelt, deep, sincere sympathy and condolences to the families who have suffered loss and injury; to their friends, and, through His Majesty the King of Spain, to the people of Spain and the authorities in the city of Madrid who – even as I speak – have field hospitals in the railway station and in the streets.
A general election is to take place in Spain on Sunday. What happened today is a declaration of war on democracy. Let Sunday give the answer that Spanish democracy is strong; let Sunday give the answer that Spanish democracy is determined to overcome terrorism by all of the means available to that process.
In Madrid, in January, I addressed the first-ever international conference for the victims of terror. I repeat today what I said there: in our political duty to the people of Spain and to the peoples of the European Union, it is our firm resolve that there shall be no safe haven for terrorism and terrorists in our European Union.
On behalf of the European Parliament, I would like to express our firm commitment to democracy and human rights. No more bombs. No more deaths. Between us, we will put an end to the terrorists.
I have instructed the services of our House, as a mark of respect, to fly the Spanish and European flags at half-mast. I invite you, in your own way, to show your solidarity by observing a minute's silence.
The next item is the report (A5-0058/2004) by Mrs Gillig, on behalf of the Committee on Employment and Social Affairs, on the proposal for a European Parliament and Council regulation amending Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, and Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71.
Mr Solbes Mira has the floor on behalf of the Commission.
Allow me, Commissioner, particularly in view of your nationality, to express to you my deepest sympathy.
. Madam President, thank you very much. Unfortunately, we now have to return to our work, but I would like first of all to express my complete solidarity with what President Cox has just said.
Madam President, the objective of the Commission's proposal today is to update Community Regulations (EEC) Nos 1408/71 and 574/72 in order to take account of the evolution of national legislations, to clarify the legal situation with regard to certain articles of these regulations and to take account of the recent judgments of the Court of Justice.
The present proposal, which is based on criteria endorsed by the Council, contains a new list of non-contributory benefits which are subject to specific coordination. This coordination, based on the principle of residence, was ratified by the Court of Justice in relation to the case. In its judgment, the Court established, on the one hand, the non-exportability of the benefits in question and, on the other, the obligation of the new State of residence to grant benefits in its territory.
On the basis of this judgment it was essential to re-examine the list in Annex IIa in order to verify whether all the benefits fulfil the special and non-contributory criteria. In this regard, special benefits are those which are halfway between special security and social assistance and are principally aimed at guaranteeing, as a supplementary or additional sum, a social security benefit, a minimum subsistence income the amount of which is set in accordance with the socio-economic circumstances of the State of residence or those which are intended to ensure the specific protection of disabled people.
The examination of Annex IIa has demonstrated that many of the benefits currently appearing in it should not be maintained. I am talking about those which, despite being intended for people with disabilities, have the main objective of alleviating the dependency of these people, improving their state of health and living conditions with regard to people requiring special care.
What is the Commission's position on the amendments? I would like firstly to congratulate Mrs Gillig on her excellent report on a delicate and technically complex issue. The Commission can accept Parliament’s Amendments Nos 1 to 3, since the benefits indicated in them fulfil the criteria I mentioned previously.
The Commission, however, cannot accept Amendments Nos 4 to 8, whose objective is to exclude two Dutch benefits from Annex IIa: that for unfitness for work for young disabled people and supplementary sums or minimum incomes for receivers of social benefits. The Commission takes up these two proposals in its proposal, the first already appears in the current Annex IIa, because on examining its characteristics once again it notes that they are special non-contributory benefits.
Nevertheless, neither can the Commission accept Amendments Nos 9 to 12, which do not intend to exclude, but rather to include in Annex IIa, four benefits laid down in Swedish legislation, since they are family benefits and are therefore exportable. The regulation defines family benefits as those intended to compensate for family burdens and this definition was interpreted in a very broad way by the Court of Justice in the joined and cases.
With regard to Amendments Nos 4 to 12, which the Commission cannot accept, the Commission insists on the importance of treating all benefits, both those whose inclusion in Annex IIa is accepted and those which are excluded, in the same way in terms of analysing the special and non-contributory criteria.
This is the approach the Commission has taken in the negotiations of this Annex for the candidate countries and we believe it must be maintained in relation to the Member States.
Therefore, to remove the Dutch benefits from Annex IIa and to include the Swedish benefits would compromise the balance proposed by the Commission in relation to the Annex.
For all these reasons, the Commission can adopt Amendments Nos 1 to 3, as I have indicated, but not the others.
Madam President, I wish to open my speech by joining others in conveying my deepest sympathy to you, Commissioner, in light of what is happening in your country.
Ladies and gentlemen, this report, which concerns the updating of Regulation No 1408/71 and of the Regulation which lays down implementing procedures for the former regulation is, therefore, the subject of debate in our Parliament today. As has just been pointed out, the purpose of the amendments proposed to us is, on the one hand, to incorporate into the document changes that have appeared in the various social security schemes and, on the other hand, to perform the essential task of incorporating the decisions of the Court of Justice of the European Communities when the latter has had to give a ruling upon these topics.
It should be remembered that the issue of the updating or general modernisation of the Regulation is currently being debated but also that, on many occasions, our Parliament has asked for a general overhaul of the regulations coordinating social security schemes. The proposal that we have to consider today is basically aimed at updating the list of what are termed non-exportable benefits, contained in Annex IIa of the aforesaid Regulation.
The decisions of the Court of Justice have made it possible to single out two essential characteristics which these benefits must exhibit in order to be considered as non-exportable and, therefore, to enjoy derogations from the general principle of the exportability of social benefits: their special character in the Member State concerned; the fact that the beneficiary does not contribute to them, in other words that they are funded from, and on the basis of, general taxation in the Member State concerned; and, finally – and as a supplementary factor – the fact that the amount is in line with the minimum necessary income required to live in the economic environment of the country granting the benefits.
In practical terms, non-exportable benefits may be talked of in the case of certain additional resources paid to elderly people or designed to offset transport costs or even in the case of benefits linked to disability. We can only note that, when they are not exportable, similar versions of all these benefits exist, in general, in the other Member States and are, therefore, able then to be collected.
What is the meaning of this updating? It seems to us that the import of the proposal being put to us is very positive. Firstly, it effectively enables the exceptions to this general principle of exportability to be limited through the strict application of the ‘special’ and ‘non-contributory’ criteria. Once systems predicated upon exceptions are left behind, the conditions are always more favourable for everyone concerned.
Secondly, this proposal puts an end to the divergent interpretations of the various national administrations and so ensures legal security for employees induced to move within the European Union. It brings transparency and greater clarity to an area which, as we know, is eminently complex, bordering, as it does, upon both what appear to be social security benefits in the very strict sense of the term and social action, which is a non-compulsory feature put in place by the Member States. It is at this level that the debate must take place and at which all the interpretations are possible.
Thirdly, it must be possible for this proposal to be adopted without delay in order to avoid further legal disputes in this area that is very sensitive for the citizens of the European Union. As we know, this issue does, at a social level, sometimes alienate people from the European Union. In their eyes, the EU seems not to respond as quickly as it should to putting everyone on the same footing. Finally, the proposal is a factor that facilitates and promotes the advances expected in the current general overhaul of Regulation No 1408/71.
Nonetheless, we have to express a reservation regarding the specific situation of one of the Member States which has not so much seen a benefit removed as a formerly exportable benefit reintroduced in the non-exportable category. This situation should, we think, give rise to a more thoroughgoing study of the citizens concerned. There do not appear to be very many of them, but the simple fact that a number of them are likely to suffer would in our view seem to require that, when cases come to light, thought be given to having a transitional period and a series of bilateral negotiations.
Madam President, when, in a moment, we vote, I shall consequently have to table an oral amendment in the form of a supplementary recital along the same lines as the amendments that have been tabled by my fellow MEPs and that the Commission tells us it cannot follow up. This was also the position adopted within the Committee on Employment and Social Affairs. This oral amendment should enable us to move forward. I shall conclude by pointing out that, in this scenario, we are faced with delicately balanced situations, linked to the procedure used. It is this open method of coordination that is delicate. We definitely must preserve the gains it affords in cases such as this. That is why I hope that this report is adopted.
– Madam President, allow me first of all, on behalf of the Group of the European People's Party and European Democrats, to express my condolences with the Spanish people and government. Fighting terrorism is an extremely difficult business.
Today, we are discussing a proposal that is an annual fixture and that concerns all Member States, because every year, a clear distinction should be drawn between exportable and non-exportable social rights. The former are related to social security contributions and premiums. It has always been Europe's wish for social security to be exportable in terms of the offices to which contributions and premiums are payable. As far as non-exportable social rights are concerned, we continuously aim to perfect the definition. Even now in the report on the proposal for a regulation submitted by the Commission, an attempt has been made to further specify the definition of non-exportable rights. It is necessary to do this every year, because the Member States update their regulations every year and there are new developments on the market all the time. That is why the exportability of the rights involved should be considered each time.
The Commission has written in its report: ‘The first element of a “special non-payment-based or non-contribution-based benefit” is, essentially, the “special” nature that this performance must have. This applies to all sections of social security under which the analysed performance falls. “Special” benefits are situated halfway between “traditional” social security and support benefits and are related to social security “since the need constitutes the essential criterion for allowance”.’
I think that with regard to what has been listed in the annexes, the need does indeed constitute the essential criterion for allowance. On this basis, my group takes the view that the countries where rights which, according to Europe are not exportable, are exported nevertheless, will need to adapt their social legislation. In this respect, as Mrs Gillig has already mentioned, a transitional period will need to be provided for during which a solution is sought with the countries to which social legislation is exported.
The Netherlands has clearly formulated a request and tabled quite a few amendments. In other countries, including Belgium, the situation is probably not so very different from that in the Netherlands. I am therefore of the opinion that Mrs Gillig's oral amendment, which is in keeping with the position of some of my fellow group members, should be supported. We are prepared to accept Mrs Gillig's text and meet the request that the Commissioner made a moment ago. In that way, we have an agreement in this House.
– Madam President, ladies and gentlemen, Commissioners, having observed a minute’s silence, it is sad to have to speak about a piece of legislation that is actually calculated to bring the people of Europe together, to endow them with rights that carry weight throughout Europe, and to open up to them the chance of seeing Europe as providing employment prospects and as providing a labour market.
This legislation has been in place for over 30 years, and, as has already been said by others, we reform it every year in order to incorporate the latest changes to national laws, and also to take account of the most recent rulings by the European Court of Justice. I think the Commission proposal makes sense, as do Commissioner Solbes’ suggestions relating to the amendments. I see it as regrettable that the Group of the European People’s Party (Christian Democrats) and European Democrats seeks to use this report as a means of engineering changes that belong in the main reform and not here.
In fact, it might seem somewhat confusing that we should today be discussing the revision of Regulation No 1408, for, over recent months, during the last few weeks, and in the last meeting of the Committee, we have been having very in-depth discussions about the major and imminent reform, which has been in progress alongside this, in which, too, we have made definite improvements for the benefit of the European public, and which is, to all intents and purposes, about to be completed. All this, though, has to be said with the small reservation that the great reform will enter into force only in 2007, and that is why adjustments are needed right now.
Let me extend my group’s thanks to the rapporteur, Mrs Gillig, who has produced a creditable and responsible report; she could, of course, have yielded to the temptation to introduce lots of nice amendments, but either the Commission or the Council would have ended up preventing us from putting them into effect. That is what makes this report so responsible.
One problem, of course, still remains, one that my two lady colleagues from the Netherlands and Belgium will address, namely the situation of those who commute across borders; this will no doubt give rise to more major difficulties in all the Member States and will probably still be doing so after enlargement. We have, however, managed to find a balance between, on the one hand, enabling citizens to enjoy the social security benefits of a particular state, and, on the other, preventing national social security systems from being overloaded. It is a balanced report and a realistic one, and what I would say to the Members from the Group of the European People’s Party is that we should not weigh it down with amendments that are actually ill-advised at the present time.
Madam President, I too should like to express my condolences with Spain. It is difficult after such an incident to return to business as usual, but we have to do this all the same.
I have listened to a number of fellow Members here, and they assume that the proposal is an improvement on the current situation. What is certain is that this is a very complex issue. I have also listened carefully to Mr Solbes, who particularly envisages an improvement for people who are disabled or partially disabled. I share Mrs Smet's view that there will be problems that will need to be overcome in more than one country. I am not familiar with the situation in all of them, Commissioner, but as far as the Netherlands is concerned, I can tell you that the situation is deteriorating for people who are unable to participate in the labour market, those who probably never have been and never will be again. In their case, it is true that they are not entitled to contribution-based benefits, but this right should nevertheless be exportable, in my view.
To those fellow MEPs who take the view that the discussion should be reduced to contributory versus non-contributory entitlements, I should like to press home the fact that there is also such a thing as social justice. I cannot see a need for housing costs to be exportable to another country, because these are related to the duration of housing. However, this specific case is about people, including people in the Netherlands, who are unlikely to ever be able to enter the labour market again. I would ask you to consider seriously whether other rules should not apply here. We wax lyrical about the free movement of persons, while at this moment in time, 1 300 people from the Netherlands live elsewhere in Europe and will lose the benefit they are currently drawing. I will therefore examine which premiums or proposals will receive my backing in order to haul in as much as we can, but I hope you will allow me to ask the fellow members and the Commission to consider this very carefully.
Commissioner, I am very anxious about the future of Regulation No 1408/71. Can a committee be set up to examine carefully what the restrictions are? The fact is that, as a result of enlargement, major debates on the exportability of social security are anticipated right across Europe. I would urge you to set up a committee which follows all the problems, looks for solutions and also consults with the Member States in earnest in order to eliminate injustices of this kind in one way or another. I am not saying that this is the answer to all our problems, but I think that the derogation that the Netherlands has requested affects the weakest and least protected. The benefit in question will be exported to third countries, but on the basis of Regulation No 1408/71, it will no longer be exported within Europe, and that is a huge injustice.
Madam President, I would also like to add my voice to the condolences that have already been expressed in this House following the unspeakable happenings in Spain this morning.
To move to the business of the sitting, I would like to thank the rapporteur very much for her work on this report and for the moves that she has been prepared to make in terms of a general solution to what may be a general problem, which is, after all, part of what the Regulation is supposed to do. Therefore, we are prepared to support her oral amendment on this occasion.
One of the difficulties with this Regulation is that over the years we have seen the Court substituting for a lack of clarity in the current Regulation and, indeed, for the shifts in the development of social security systems within Member States.
One of the important things provided by this update, for the simplification and modernisation of the Regulation as a whole – which we have already taken on board at first reading – is the set of definitions relating to special non-contributory cash benefits. Once that is adopted it will provide a clear reference framework for what is in and what is out. In the past this has been left more to the opinion of Member States and there has not been any set of clear criteria which people can understand. It will mean that for some Member States some things will be brought into the exportability pattern. Therefore, it will provide benefits for some people.
I sympathise with the Dutch colleagues in their particular situation and, as I said, the oral amendment tabled by Mrs Gillig will go some way towards that.
One of the background arguments that we have heard in this debate concerns issues of parity between the treatment of nationals and third-country nationals. That is not part of this discussion. We need clear criteria, which is why we support the rapporteur.
Madam President, on behalf of the French MEPs, I should like, in my turn, to offer our condolences to the Spanish Government, to our fellow MEPs and to yourself, Commissioner.
I turn now to the document submitted to us. Allow me first of all to congratulate the rapporteur who, on a sensitive subject, has succeeded in preparing a document that is balanced and, I think, satisfactory to employed persons, self-employed persons and members of their families.
This document will enable the current system to be updated in a very positive way and, as the rapporteur said, will put an end to the differing interpretations at national level, while making it easier for our fellow citizens to move about. Moreover, it is based upon the decisions of the Court of Justice, defining the non-exportable character of certain benefits. The latter have three characteristics: their specificity, their non-contributory character and the fact that they are in line with each country’s level of income.
I understand the position of our Dutch fellow MEPs where a number of the benefits are concerned. It has to be understood, however, that, in a system of social benefits, there are, on the one hand, what are termed legal benefits, having to do with retirement and sickness and, on the other hand, benefits of another type, termed non-contributory and referred to in France as optional benefits. All countries have benefits of this type.
When I was responsible for social matters in France, I created what was termed a parental presence benefit. For families suddenly finding themselves with a disabled child, we created, in Paris, a benefit in the region of EUR 500 per month for 12 months. This benefit is now non-contributory and does not meet the criteria of exportability, meaning that, if a family with a disabled child goes tomorrow to Belgium or Spain where they are not granted a benefit of the same type, they will be hit very badly.
That is why we must support Mrs Gillig’s report. In a certain number of cases not exclusively concerning our Dutch friends, we must also come up with bilateral solutions, for this issue has to do not only with freedom of movement and, therefore, greater intelligibility but also with social justice. That is why we must support the rapporteur’s amendment and why, Commissioner, we must also be able to benefit from your support. Indeed, you will appreciate that, for our fellow citizens, it is social justice that is at stake today.
Madam President, Commissioner, I too endorse the words of sympathy addressed to the Spanish population and, above all, to the relatives of the victims. I think that this Parliament cannot condemn such acts of violence enough.
This year’s annual update of the coordination regulation is a little unusual, for we are not only discussing technical changes, but also attempting to formulate a coherent position for non-exportable benefits. I am pleased to concur with the words of Mrs Hermange, who notes that the Court of Justice has always stressed that the exceptions to the principle of non-exportability must be interpreted to the letter. In other words, these pertain much more to measures of social security that are payable to all citizens within the territory. The Commission too is in favour of a strict interpretation, and that is why I support the proposal that is now before us in Annex IIA.
I should, nevertheless, like to make two crucial observations. First of all, an overall agreement is to be reached shortly about the modernisation of the coordination regulation, including an agreement about non-exportable benefits. Word has already reached me that serious attempts are being made in the Council to extend the list of non-exportable benefits considerably, thus undermining the coordination regulation. By approving these annexes today, we have to send a message to the Council that Parliament will not tolerate this.
Secondly, it is interesting if a system is constructed logically, but we should also realise that changes affect real people. Certainly if they concern regulations that have been laid down in order to guarantee people a minimum income, we have to consider very carefully what impact changes have on a country’s citizens, and particularly if there is no analogous regulation in place in other countries. I believe therefore, Commissioner, that it is appalling to have to conclude that, yet again, no such verification has taken place. For years, this Parliament has asked for the marginal effect to be verified, and what is happening now demonstrates what a fair question this is. By adding the Dutch Extra Allowance Act, which was included on the list with good reason in my opinion, nearly 200 Belgian border workers will be losing their extra allowance. Some of those will be compensated on the basis of the Belgian Social Security Act, but others will lose part of their income and that is why, Commissioner, I urge you to mount a thorough investigation into the effects on those involved, if need be via the EURES networks.
Furthermore, it is necessary for the Member States responsible, in this case Belgium and the Netherlands, to agree on transitional periods and compensation measures, possibly by means of a bilateral agreement. The amendment that is being tabled in the plenary meeting today must be supported come what may. Along with my Belgian and Dutch fellow MEPs, I intend to write to the ministers responsible in order to find solutions for the people who risk losing part of their income and, consequently, falling below the poverty line.
Madam President, Commissioner, I wish to express my sympathy with your country and your people at this difficult time.
The key date will be 1 May 2004. It is then that the new Europe will be built. Unfortunately, our celebrations are commencing, however, with all the Member States erecting new walls to keep out those who wish to come from the new Member States to the 15 current Member States. That is extremely depressing. I believe that this can be avoided. I do not therefore share the Commissioner’s view.
The basic conditions are so different from one Member State to the next. As long as we do not have a common welfare system, common funding and a common tax system, it is only sensible for us in the new, large EU to take account of different national viewpoints. Doing so will not in any way endanger freedom of movement for workers. On the contrary. What is important is that, through these changes, we reduce the need for transitional rules. No one will be discriminated against. The situation is the same for Poles, Germans and Danes.
The two most generous benefits in Sweden – parental benefit and child allowance – are paid to everyone who has children in Sweden. They are not earnings-linked, but are funded through tax. Most other countries have already safeguarded themselves and entered many benefits among the derogations in the annex. I would therefore request the House’s full support for Amendments Nos 9 to 12.
– Madam President, my fellow MEP, Mrs Boogerd-Quaak and I having been on our own in the Committee on Employment and Social Affairs, I am happy to see that a number of fellow Members have in any event seen the light today. Today, we are adapting the coordination regulation on social security, which we do nearly every year because something changes in the Member States nearly every year. We are also adapting it to take due account of the decisions of the Court of Justice.
The result is not necessarily a great gift for the people to whom the regulation applies. Something about which I, together with some other fellow MEPs, have remonstrated, is that the Netherlands has added to this list of non-exportable rights a benefit intended for one-income families, in an attempt to prevent the family from falling below the social minimum, namely a benefit of EUR 200 a month. By including this benefit in the list, this benefit is repealed immediately. The Netherlands is therefore saving that money. This means not only that 2 Danes, 193 Belgians, 395 Spanish people, 94 Italians and 55 French people are losing that benefit, it also means that the inclusion in the list is, in my view, not acceptable, because it creates discrimination between people within the European Union who no longer receive the benefit and people outside the European Union who do.
It is true that I am campaigning as a candidate in the European elections, but quite apart from that, I think that an MEP simply cannot justify the fact that a European citizen is treated worse than third-country nationals. I can even give you the details: we export to Morocco 1 061 benefits, and a total of 1 300 within Europe. We export to Bosnia, Indonesia, the Czech Republic, the United States of America, Israel, and other countries. It is this unfair treatment that has caused me to include in my amendment a number of elements that I have also heard echoed in the discussion by fellow MEPs, and to submit this as a basis for a compromise. What this amendment boils down to – and with this, I am also addressing Mrs Van Lancker's remarks – is that the inclusion of the benefit in question on the list by the Netherlands should take effect from the moment that European and third countries are treated equally. The second condition is that arrangements should also have been made with regard to phasing out these benefits and compensation for them.
I believe that, if those two elements are added to the compromise, a solution is within reach. I respect the Council, which has managed to mobilise people in this matter by creating the impression that something dreadful is happening here, while Parliament surely has the right to rubberstamp the text by ordinary qualified majority. It follows that this social dossier requires unanimity in the Council, but if we notice that certain things are going wrong, we are entitled to bare our teeth. The whole of my group supports Mrs Gillig's compromise amendment and it will also back the compromises and Mrs Van Lancker’s request for more precise wordings. I hope that this will enable us to reach agreement.
Cross-border work is very important in my region. Mobility is also a topic within the framework of the Lisbon objectives. If we do not regulate mobility effectively, we might as well forget about the Lisbon objective.
– Madam President, I should like to play down the Dutch problem that is before us. We are not in an election campaign here. There is a need for some sharp criticism on a number of issues, but it should be levelled in a matter-of-fact way.
First of all, I should like to say that I wholeheartedly support Mrs Gillig's and Mrs Lambert's position to follow a clear system in this coordination regulation and the corresponding annexes, and I am in favour of dealing with the annexes in a very restrictive manner, because the sting is in the tail in this case. We already stated with regard to the Lambert report that whatever was removed from the regulation could be retrieved via the annexes, and that is what the improvements we have made risk doing in a number of areas.
The third point is that, when a benefit is no longer exportable, equivalent benefits and protection should be in place in other European countries. The Dutch government, but also the Commission to a certain extent, can be blamed for not having checked carefully enough whether this was the case. Mrs Van Lancker already indicated that there is no comparable system in Belgium, and we are, of course, unable to dash such an evaluation off for the 15 Member States, let alone for the 25 Member States following enlargement. That is clearly an omission in the report. It is also the point that we should address the most firmly. A solution is only possible if there are bilateral compensation regulations between Member States. I welcome Mrs Gillig’s willingness to include a recital in the text by way of an oral amendment, which Parliament, it is to be hoped, will approve. The Member States should subsequently set to work, and the Commission should see to it that sound work is carried out.
Madam President, on behalf of all my Irish colleagues I too condemn out of hand the savages who perpetrated this appalling atrocity on the citizens of Madrid this morning as they travelled to work and school. Commissioner Solbes and all my Spanish colleagues have my heartfelt sympathy.
In relation to the Gillig report this morning, each year we visit the whole area of further clarification of the exportability of benefits to try to achieve the goal of free movement of more and more of our citizens in the European Union. This is necessary as Member States add to or change their own legislation in this area and as European Court judgments point out anomalies or clarify certain Articles.
I accept that several entries that are currently in Annex IIa will have to be removed from it in the light of recent jurisprudence. On the issue of the amendment to Article 33(1), I am anxious to ensure that a Member State should not be able to levy more contributions on a pensioner who receives pensions from several Member States than if that pensioner were receiving all his pensions from just that Member State. I particularly welcome the addition of mobility allowance in Annex IIa under Heading G 'Ireland', that is, new point (da).
I have one difficulty which is not exactly related to this, but I would appreciate a response from the Commissioner as to what the Commission will do about it. At the moment there are different criteria in each Member State regarding eligibility for certain benefits, such as invalidity, disablement, blindness, and so on. With the permission of a constituent I shall read a couple of paragraphs recording a specific case where this is hurting:
'I was involved in a traffic accident in May 1988. As a result of the damage to my brain I have been registered as blind with the National Council for the Blind of Ireland. A scan showed damage to my brain, then different tests that were carried out by ophthalmologists for both hospitals and the National Council showed that permanent damage to my eyesight had occurred. This qualified me for the blind person's pension and to be registered for blind in Ireland. The problem that I – and I am sure many others like me – now face is this: my registration is accepted here in Ireland, but once I cross the border to the north, to the UK, different criteria are needed to be registered as blind, and I am led to believe that this is the case in every other European state. This seems to say that when you enter another European country a cure of some description happens and if I was to live in another part of Europe I would have to go through the same process again. If I am a cripple in Ireland, I am a cripple in Europe. If I am deaf in Ireland, I am deaf in Europe. If I am blind in Ireland, I am blind in Europe.'
My constituent goes on to say that it is not just a cross-border issue, but a European one. Commissioner, could you please tell us how quickly we will be able to resolve this issue of different eligibility criteria for different benefits? Because this is causing major problems to the mobility of our citizens, particularly the disabled and the invalided, in the areas I have referred to.
Another small issue I point out is that the word 'benefit' in English, certainly under the Irish system, means different things. It is 'contributory pension' in some countries. In other countries it just means a social welfare payment of some kind. We use it rather lightly here and as a result it can cause confusion.
Madam President, on behalf of the Swedish MEPs, I wish to convey our condolences to our Spanish fellow MEPs and Commissioner Solbes Mira and to condemn the terrible deed committed in Madrid today.
Alongside our debate on the annual changes, the modernisation of Regulation (EEC) No 1408/71, which is linked to these annual changes, is also taking place. This means that we shall presumably have to debate this annex again in the autumn. It will then be called Annex X instead. I rather think that the Commission should have been cautious and not made any changes this year until we had completed the modernisation, in which the principles are partly changed and laid down. That is my personal view.
Annex IIA is based upon certain principles governing what may be entered by the Member States. The Member States cannot enter whatever they think is appropriate in Annex IIA. The benefits concerned must not be universal ones, but require something in the way of a means test. Family benefits definitely do not have their place there. To Mr Schmidt and the Group of the European Liberal, Democrat and Reform Party, I wish to point out that the Swedish child allowance is universal. That also applies to the supplement for families with more than one child, to study grants and to the sum guaranteed for the parental benefit. This means that they do not have their place in Annex IIA. This may be considered right or wrong, but everyone must no doubt agree that the annexes have to be based upon certain principles. Nor, probably, should a question mark be placed over the housing allowance for families with children, but that is the only benefit that could possibly be discussed.
I therefore reject Mr Schmidt’s proposal. It is unacceptable to ignore all the principles upon which we have jointly agreed. Mr Schmidt says that we have such different systems – which is true – but he also says that we could live with these different systems, that they do not affect freedom of movement and that we do not need these regulations. On that point, I do not at all agree with him. We naturally need regulations governing people who move across the borders and who are to receive social benefits. Were we drastically to change this system by, for example, saying that no family allowances might be transferred, it would have a harmful effect upon freedom of movement.
Madam President, please allow me firstly, as a Spaniard, to thank all the honourable Members who have expressed their solidarity. Allow me also to express my deepest disdain for this vermin in human form and above all affection and solidarity with the families suffering today; solidarity and affection in their pain and suffering. As Commissioner Solbes said, we must carry on, although it is not easy.
We are debating the Commission’s proposal to update Regulation (EEC) No 1408/71 with regard to specific benefits and non-contributory payments. The proposal is mainly aimed at incorporating the judgment of the Court of Justice of the European Communities, specifying the special and non-contributory nature of certain benefits, and also reflects the changes which have taken place in the different national legislations. I believe that the crux of the debate is whether or not to include in Annex IIa the benefits laid down in national legislations and the consequences of that inclusion in the said annex, in other words, their non-exportability or, where relevant, their exportability.
Of the various amendments presented, I agree with Nos 1, 2 and 3, both because of the characteristics or nature of the benefits in question, or because of the conditions for receiving them, or the difficulty or impossibility of controlling them.
Naturally, Amendments Nos 4, 5, 7 and 8, which relate to benefits whose exportable nature was mentioned a while ago, are dealing with benefits which sometimes have equivalents in the Member States, suited, furthermore, to living conditions. In any event, I believe this should be studied.
I cannot agree with Amendments Nos 9 to 12; firstly because they involve family benefits in all cases. The general criterion of the regulation is that family benefits are exported; anything else would be discrimination, and would hinder the free movement of persons, and within the context of that free movement, would prevent families from travelling with their rucksacks of social protection on their backs.
Finally, Madam President, I would like to draw attention to making present or future health care in certain Member States conditional upon payment of certain contributions from pensions. Naturally I am referring to the new paragraph 1 of Article 33 of the Regulation. This means that the incomes of a very significant number of pensioners would be reduced.
In the case of Spaniards residing in other Member States, their pensions would be reduced while, if they lived in Spain, they would receive 100% of them, since health care is a right which we could describe as automatic. We would therefore be faced with a clear case of discrimination and hindering of the free movement of persons.
. Madam President, speaking for once as a Spaniard in this House, I would like firstly to thank everybody who has expressed solidarity with the victims of terrorism in Spain and the terrible effects the attacks have had in my country.
As I said earlier, we must return to our work and I am going to try to respond to your concerns.
Firstly, we must not forget that the issue we are dealing with here is the competence of the Member States: organising their own social security systems.
It is important to stress the point raised by Mrs Doyle. It is a real problem. Nevertheless, it is also the case that there is no harmonisation of these issues at Community level. We can make progress by means of the coordination of national legislations undoubtedly. This naturally means that each Member State should adopt national legislation in agreement with the others. In this regard, the open coordination method can help us, but we have no one single solution. There may be an intermediate way – which is being worked on and on which we may make progress – mutual recognition, which would not lead to a situation of complete harmonisation, but to a situation of recognition which could allow us to solve some of the problems.
Secondly, if we work on the basis of the fundamental fact that we are talking about decisions and competences of a national nature, it is clear that any element of coordination must be carried out according to pre-established set criteria. Those objective criteria are the ones we have tried to include and which I referred to earlier in my speech. In some cases, therefore, we accept some of the solutions you propose and in relation to others we believe that the solutions you suggest do not resolve all the problems.
With regard to the issue we are talking about, the fundamental idea is based on special advantages based on the principle of residence. In some cases, therefore, the intention is that, if residence is changed, the advantages of one country be replaced by the advantages of another. Those advantages depend on objective conditions, in accordance with the characteristics and the social security systems defined in each country. I appreciate that in some specific cases this may mean of loss of relative advantages in comparison with the country of origin, which reflects the existing differences between the nationals of the different States of the Union.
I therefore believe that there is no gap in the legislation, there is coherence throughout the system, which does not imply that no specific problems will arise or that we will not have to try to resolve them. In my opinion, the situation is that the margin here is much more evident at national level than at Community level. In this regard, the best system for moving forward would be the adoption of national actions allowing this type of problem to be corrected or bilateral agreements between countries which allow some of these difficulties to be resolved. Otherwise, clearly, at Community level, we can apply harmonisation where possible – in many of these cases it is not – we can make progress on coordination by means of the open coordination method, we can make progress on the issue of mutual recognition in order to prevent these problems with the free movement of persons which many of you have mentioned. This is the basis we are working on and we will continue to do so in the future.
– The debate is closed.The vote will take place today at 12 noon.
The next item is the report (A5-0098/2004) by Mrs Jöns, on behalf of the Committee on Employment and Social Affairs, on Health care and care for the elderly
. – Mr President, I too wish to join with the previous speakers in expressing my deepest sympathy with the people of Spain, the victims, and their families. Difficult though it is to pass on to the agenda, our topic is ‘health care and care for the elderly’, and it is a very important one.
In all probability, this report will receive very broad support in the House today – the result of excellent cooperation between Members belonging to all the political groupings, for which I would like to extend the warmest of thanks to all of them, but especially to Mr Mantovani. I might add that my report follows on from his own, which he presented a year ago, and the things we called for then are every bit as relevant today as they were at the time; indeed, the problems have become even more pressing. Let me only cite the length of time people have to wait for treatment, the worsening staffing bottlenecks and the alarming reports of conditions in care homes, some of which are degrading.
Governments, too, have now realised how important it actually is to organise a structured exchange of information both in the health sector and in the sphere of care for the elderly. Whilst the results of the high-level reflection process speak for themselves, we now have no more time to lose, and so we strongly urge the European Council to adopt at last the principle of application of the open coordination method and a detailed timetable. The common objectives and indicators should be agreed by early 2006. After all, the Convention did, in its draft treaty, specify open coordination for health policy – with, of course, this House participating as it should.
If the Member States want to guarantee the future accessibility, quality and financial viability of health systems and care for the elderly, then what is needed most of all is more prevention and transparency. At both European and national levels, prevention and health promotion must receive the same attention as curative medicine. If they do not, we really will soon be unable to cope with the growing burden of patients.
Transparency, though, is an indispensable requirement if quality is to be maintained and if the best possible use is to be made of the resources that health systems possess. Far more than has formerly been the case, the quality of medical services must be demonstrable. We must no longer spend a lot of money and get poor quality in return. Patients’ organisations have a very important part to play in this, and must, in future, be more involved in all decisions on matters of health policy.
All Member States should also adopt a patients’ law or patients’ charter, but, in order to secure greater legal security for people who become ill and have to be treated abroad, we also need common European standards for patients’ rights. It would indeed be a major breakthrough if a European patients’ charter were to be adopted, and so we urge the Commission and the Member States to devise shared criteria for one. A large number of questions, though, still remain open after the European Court of Justice’s rulings on the reimbursement of treatment costs incurred in another Member State, and so what we expect from the Commission is proposals, not only as to how patients can have greater legal certainty, but also as to how the national health services can be protected from the potentially adverse effects of the internal market rules. The effects of European rules should be monitored by a standing committee of experts, which would submit reports on a regular basis. The fact is that health is not an economic commodity; our health services are founded on solidarity, and that must be defended.
All the Member States also face major challenges as regards long-term care and care for the elderly. We should join together in seeking strategies for integrating health provision and care more effectively with each other, for better care at home and for the provision of sufficient care homes. There is also a need for clear standards of care, not only in people’s own homes but also in institutions, and, above all, for regular and independent quality controls.
There is, then, much to be done if our European model of a health policy founded upon solidarity is to be maintained in the long term.
. Mr President, I would like to thank Mrs Jöns and her colleagues for the excellent report they have presented to us containing a significant number of proposals and recommendations which deserve the Commission's full attention.
Mrs Jöns, we particularly value your report’s support for the application of the open coordination method in order to improve health care for the elderly in the countries of the Union.
The Commission intends shortly to adopt a communication with a proposal to apply this open coordination method in relation to health care issues. We will base this on previous experience because we believe it is essential to provide assistance in this area, which is key both in order to confront the problems of demographic ageing in our countries and in order to maintain high and appropriate levels of social protection.
The first condition for implementing this open coordination method is that the Member States adopt a series of common objectives which allow us to establish a useful framework for the process of reforming issues relating to health.
In accordance with the conclusions of the joint report presented last year to the spring European Council, we will focus on three areas: health care, accessibility and quality and financial viability.
We will also have to consider the second aspect which you have referred to: monitoring. Monitoring which must be carried out by means of appropriate comparable indicators. Without such indicators it is very difficult to assess the application of the different measures by the different Member States and to see whether this learning process, which we are undergoing jointly, is achieving the intended objectives.
We are also going to produce detailed working proposals up until 2006, when we hope to begin a new simplified process for coordinating policies which deals with health care, pensions and social inclusion. If we want to establish this working plan, it is essential to exploit synergies, the inter-relationships in the current public health strategy and the Community action plan which is linked to it.
In order to achieve the best results, it is essential that indicators receive strong support from this working programme. Otherwise we will not have the necessary references to understand the situation of each country.
We hope that the Council will debate the Commission's proposals during this year and we believe that, in this regard, the report you are presenting to us today is extremely timely and useful, and will make a fundamental contribution to this debate.
The Commission has also carefully examined the conclusions of the process of high-level reflection on the mobility of patients and will shortly present a communication on its monitoring.
Your report, Mrs Jöns, deals with a wide range of issues relating to social protection, public health, the free movement of people and services within the internal market. They are all important instruments for defining a global policy within the framework of our internal market competences in relation to free movement within the public health programme and the open coordination method applied to these issues. The Commission must pay special attention to these different instruments so that they are coherent and consistent amongst themselves. The fact that they are all of differing legal natures does not mean that we do not have to maintain complete consistency between all of them and the Commission will spare no effort in order to progress in this direction.
We will always remember – and this is an essential point – that primary responsibility on these issues falls to the Member States, particularly in relation to health and care for the chronically ill. Our work on the specific points is to support the work carried out by our Member States as much as possible.
Thank you very much for your contributions, which will undoubtedly be extremely useful to the Commission.
Mr President, on behalf of Mr Mantovani too, I would like to thank the rapporteur Mrs Jöns for her superb work and for the excellent cooperation she has demonstrated on this sensitive issue, which is more of a priority than ever before. As shadow rapporteur for our group, Mr Mantovani – who as long ago as January 2003 was the author of the report that opened the debate in the European Parliament on the future of health systems and care for the elderly – has confirmed the key importance of the fundamental challenges concerning, in particular, provision, quality, content and cover in the field of health care expenditure in Europe.
As the Commissioner has also confirmed, the ageing of the population, progress in medicine, greater life expectancy and the increasing demand for health services, linked with unprecedented mobility and information, together contribute to a substantial widespread increase in the costs of the health system, which at times has proven to be unsustainable for the current economic climate and above all for public administrations.
According to figures contained in the European Commission’s latest report on the health situation, the number of elderly people over the age of 75 will rise to 27% by 2010. In the next 15 years, the number of the very elderly, that is, over the age of 80, will increase by almost 50%. At the same time, in this context the level of dependence of the elderly is also set to increase. Changes in the over 80-year olds age group will be greater and quicker than those in any other age group.
This trend will also generally hold true for the ten new countries that will soon join the current Member States. Indeed, with the exception of Poland, the Slovak Republic and Cyprus – where the active population continues to grow, even if somewhat slowly – the ageing of the population in all of the other countries is a phenomenon that has already taken root and is tending to increase. A lot will depend on the effectiveness of the strategies implemented in the health area and on the political choices made at European, national and local level. Changes in this area are not only necessary but also more of a priority than ever before. Even though the provision of health care and care in general currently remains essentially the competence of the Member States, we realise that a similar trend with significant and complex implications cannot be dealt with effectively and thoroughly at national level alone.
In January 2003, when the Mantovani report on health systems in Europe was adopted, there was broad consensus in this Parliament in favour of developing Community cooperation to improve health systems, which, in my opinion, is the only way to deal with the ageing of the population in particular. This trend means that European society must adapt and citizens must change their behaviour and habits. In the decisions of the Court of Justice, these various issues – which concern different policies that compete both on an international and a national level for total subsidiarity, and I am thinking of patient mobility, the completion of the internal market and consumer policy – must be considered to be increasingly crucial and there must be a new context within which European cooperation is stepped up in order to be able to achieve tangible results as soon as possible.
There is a requirement for more extensive cooperation and for common standards to be drawn up in terms of quality and quantity. The European Union’s objective, set at Lisbon four years ago, was to become the most competitive economy in the world by 2010. Today, attaining this objective has become particularly difficult as a result of low growth and the unfavourable economic climate and will therefore not be attained unless we approach it seriously and in the same way as the other challenges that await us.
– Mr President, much is being said about how older people will, in future, have to work for longer and about their special significance in terms of the economy, but far too little about how, with advancing years, they need more help and more social and health care.
The way in which we respond to older people’s needs and fears is also a cultural issue. In care homes, human dignity and the right to personal freedom are of the utmost importance. There is a desire to live and to strive to live innate in every person, and this mental elemental force must be cultivated. It is, above all, strength of will that makes life significantly easier for old people themselves and also for those who care for them. That is why it is so important that training in all health care professions – from carer to physician – should be developed. Psychological knowledge, empathy and sensitivity are even more difficult to acquire, understand and develop than professional expertise and practical skills.
It is not only training, though, that must take greater account of increased life expectancy. Research, too, must commit itself more to gerontology and to the support of programmes in palliative medical care and develop its own Europe-wide networks. More research, and hence greater safety, is needed to better underpin preventive measures. Only if there is interaction between these two will we have a guarantee of being able to keep an eye on costs in health care.
In presenting us with the issues and problems of ageing, this own-initiative report highlights one of the major social issues for Europe and calls us to ongoing work on health policy. I would like to express the very high regard I have for the rapporteur and for her work.
Mr President, I congratulate the rapporteur on an excellent report. Our health is, quite rightly, the responsibility of the Member States and I would not like to see a change in that practice. I would like to see more exchange of best practice at European level.
I am delighted that all but one of my amendments were accepted in committee, but I would like to point out that the text in recital K is not quite correct. My amendment talked about long-term care, not long-term intensive care. I have taken it up with the services and they said that the mistake could be rectified at plenary. I hope that is going to be the case, because long-term care is not the same as long-term intensive care. I still think there is a problem in the last sentence, but I am sure the services can also rectify that.
I was particularly pleased also that my amendment regarding the use of cage beds in psychiatric institutions and social care homes was passed, and that it was recognised that this was in contravention of all international standards regarding the care of people with mental health problems and/or intellectual disabilities. Let us hope now that this practice can be discontinued completely, across the EU and in the accession countries. There has been improvement since the Mental Disability Advocacy Centre report on this subject last year.
Another of my amendments that was accepted – which I was pleased about –concerned the need to undertake more research projects at European level on various conditions that affect European citizens and, perhaps more importantly, for any information to be disseminated across the European Union.
I hope the Commission might now look at the possibility of helping in that exchange of information, especially if the research has been funded by the EU, in fields such as age-related macular degeneration, for instance, which is the main cause of loss of sight in the elderly in the EU. There is much good work taking place, but no clear system set up to exchange research information. I have talked to the Commission already about the possibility of publishing results on the Internet, but I am sure the Commission could come up with some other ideas.
I have only touched on a couple of issues of concern to me because of time constraints; Mrs Jöns' report has gone into many other areas. On behalf of the ELDR Group, I congratulate her on her work and commend the report to the House.
Thank you, Mrs Lynne. I am sure that the corrections that you asked for will certainly be made by the services.
Mr President, on behalf of the Confederal Group of the European United Left/Nordic Green Left, I wish firstly to say that, in our view, Mrs Jöns’ report is constructive in many ways. Above all, we welcome the way in which it makes it clear that health care must be provided close to the patients in their local environments, because family, friends and colleagues mean such a lot in terms of rehabilitation and the quality of care.
Right now, it seems, however, as if the trend is in completely the opposite direction. Health care is to be part of the internal market. This very day, as we are having this debate, the Competition Council is sitting and discussing matters in Brussels, where Mr Bolkestein will propose a radical step towards the commercialisation of care, and other, services. The basic principle is to be that every producer who is an approved operator in one Member State must freely be able to establish operations in any other Member State.
This will quickly break down the public health care systems and prepare the way for extensive privatisation. Instead of care provided close to patients in local environments, we shall have large multinational health care companies, medicine-producing industrial groups and health insurance companies as the large and powerful actors in a market where it is large-scale production and the profit motive that govern activities. I have even read a report dealing with the way in which the sick, or what are termed mobile patients, are to be moved around in this large market.
These developments are a threat to patients’ rights, and we in the European Parliament must do all we can to stop them. We must get the Commission to stop and give us more time for responsible debate. There are many services that can operate very well in the internal market, but there are also services – and health care is one such – that are of a different character and are not at all suited to market principles.
Cross-border cooperation is required when it comes to health care services too. This can and should, however, be developed between Member States and border regions on the basis of more practical needs instead of in accordance with the abstract principle of the organisation of the internal market.
If the Commission successfully carries out its offensive in terms of subjecting what were previously public services to the principles of the internal market, popular resistance to the EU project will, in general, rise to unguessed-at levels.
Where Mrs Jöns’ report is concerned, the House must reject paragraph 23, which is about health care being subject to the principles of the internal market. If it does not reject it, at least the Confederal Group of the European United Left/Nordic Green Left will not be able to vote in favour of the report in the final vote.
– Mr President, I should like to join in the condolences to the friends and relatives of the victims, the Spanish people, the Spanish government and the Spanish members of this House, and I deeply regret this brutal attack on democracy.
Last week, I was astonished at the statements by the Belgian Prime Minister, Mr Verhofstadt, who stated that families need to be given more financial incentives to care for their elderly parents at home. According to him, this idea should be the topic of a national debate in Belgium.
Most of the time, I like the idea of national debates, but in this case, the question arises whether the need for this debate is not simply as a result of the embarrassment with the issue of growing older. By means of fine policy proposals and election rhetoric, we try to address the problems of the elderly in health care. That, however, cannot conceal the fact that we are at a loss when it comes to this issue. After all, we ourselves hope to grow old in good health and not to have to rely on care for as long as possible, but we have no control over this.
I can remember that we discussed Mr Mantovani's report here last year, on 14 January to be precise. I then expressly stated that the discussion on care of the elderly and health care must not be bogged down in good intentions. It has to pay off for those who work in that sector. Sharing working practices and treatment methods should lead to an improvement in care. In addition, it must be made clear that health care and care of the elderly should not be considered from the perspective of economic costs alone. The elderly and patients are more than a debit entry. That is why I endorse the amendment tabled by Mrs Lambert about the change to paragraph 23.
The purpose of the internal market is not to attain financial gain on the back of the distress of patients. Equal access to care in all Member States is desirable, but mobility of patients does not appear desirable to me on account of the costs involved. In my view, paragraph 37 should not be deleted. Indeed, I can identify well with the conclusion that the rules of the internal market impact not only positively on health care.
I should like to return briefly to the statements by Mr Verhofstadt. Things can get worse still. In my country, a television station recently presented a docu-drama on the reception of poor Dutch elderly people in an African country where the care is more efficient because wages in the care sector are lower. Many viewers did not notice until later on that this programme was played by actors and the minister was even getting prepared for questions in parliament – but the fact that it was only fiction does not remove the impression that there is little room, if any, for voluntary care of family relations. Both the fine policy intentions and mocking satire are trying to give us a message. This is food for thought.
– Mr President, Commissioner, Mrs Jöns, ladies and gentlemen, with the 14 January report on services of general interest, we made it very clear that social and health policy issues are issues of general interest. The internal market is not the only starting point for today’s debate. Demographic changes, affecting the whole of Europe and our entire continent, represent the greatest challenge to our policies – be they on the labour market, the economy, social affairs, health, or the Budget. If we want to build up the internal market, create mobility and flexibility as well as social security, whilst at the same time facing up together to the great challenges to our policies on civil society, we will not be able to reduce them to a matter of national borders.
In my capacity as President of the Austrian Aid Organisation, I face these challenges on a daily basis. What we have to do, I believe, is to review the public sector’s effectively statutory functions and the consequent transfer of public tasks carried out by the non-statutory sector to private non-profit service providers at national, regional and local level. The person being cared for must have a choice in where they stay and are cared for if they are to enjoy the right to self-determination. Even when they are in need of care, most people want to stay in their own homes. They can often be better looked after by mobile care services, which adjust more flexibly to the patient’s actual needs, and this also represents a much more economic use of the resources available. What this requires, though, is firstly that the quality of the care service be regulated not merely at the national level, but also across borders, with as much standardisation as possible, and at least in a coordinated way; that the training of care workers be organised as far as possible to a national standard and coordinated throughout Europe; that service providers be assessed in a transparent and objective way; and that funding be secured by way of long-term contracts.
Mobile services and the ancillary services on which they depend need to be upgraded and extended. They need to be integrated, with better management of the interface between nursing homes and the mobile services, and the promotion of an overarching and patient-oriented case management Let me conclude by saying that there is a need for more resources within reach of family members and more support and assistance for them; both the state and Europe must create the regulatory environment that is needed if that is to happen.
Mr President, I should like to echo the many compliments that have been addressed to the rapporteur. She has compiled an excellent report, with a pertinent appeal for more European cooperation in health care and care of the elderly. This cooperation should not be restricted to public health, the quantitative and preventive aspects, but should also pertain to the cost-conscious and effective handling of provisions and the reinforcement of the financial basis for the health costs and the costs resulting from an ageing population. The Directorate-General for social affairs and employment should play an active role in this.
I have mainly focused on the aspects of financing and supporting the national care systems, and have tabled a number of amendments to that effect which relate to the internal market, an amendment to paragraph 37 which, to my disappointment, the Group of the European People’s Party (Christian Democrats) and European Democrats wishes to delete. Decisions by the Court of Justice about the internal market already affect the national health systems. The funding of care is no longer a purely national matter. Many fellow MEPs from different Member States fail to understand why I make this into such an important issue. They continue to stress that health care must be protected from the market forces, that it is of general interest and, consequently, it has nothing to do with the rules on competition and free movement. I would like to say to them – and to Mr Herman Schmid in particular – that this has not been the case for a long time. We cannot be blind to private commercial parties within the health market operating according to free-market logistics. That is why we must provide a solid counterweight against market forces.
In the Netherlands, there is currently a discussion about the review of the public health cost system, in respect of which it is planned to hand this over completely to private health cost insurers. I see this as a risky strategy as long as there is no framework provided for it. I have nothing against private insurance companies, as Mr Karas can attest, but the government should be able to put sufficient conditions in place. It should not be possible, for example, for sick people to be turned down, for people with a high health risk to have to pay a higher premium, or for insurance cover to be more expensive for women because they can fall pregnant.
The Dutch Cabinet takes little account of the fact that the European agreements about the internal market could thwart its plans. If, in due course, insurance companies feel too restricted by the government, they can head to the European Court and refer to the European rules. This will be at the expense of the weakest groups. The national governments will then blame Europe. I should like to prevent that from happening and that is why we must try to achieve better coordination at European level.
One last remark: I am pleased with Mr Solbes' announcement that a progress report will soon follow for the high-level reflection process. I am really looking forward to this.
Commissioner, ladies and gentlemen, I too should like to begin by congratulating my fellow MEP, Mrs Jöns, on the value of her work and the quality of her report. It is a very comprehensive report. Her description of the situation, of the problems and of what is at stake is particularly exhaustive, and the rapporteur’s analyses are completely relevant.
We are very pleased, particularly with the fact that the report calls upon the Member States to do away with inequalities in the area of health, especially those linked to socio-economic factors, gender or age. We support the criticism that patients have to bear an ever greater portion of the cost of health care, which penalises people on low incomes. We support the call for a detailed charter of patients’ rights, designed to bring about a high-quality health system in the short, medium and long term, based on solidarity. Like the rapporteur, we request special measures for the new Member States which, for the most part, experience situations more critical than those in the Fifteen. Finally, I am, like the members of the Confederal Group of the European United Left/Nordic Green Left in the Committee on Employment and Social Affairs, hostile to any further privatisation of health care.
As far as I am concerned, I wish, by way of summary, to say some very simple things. Where health is concerned, it is perhaps necessary, in a number of sectors, to spend better by spending differently. That is something I do not deny. If, however, the desire is to treat and cure serious illnesses that are rapidly becoming more widespread, particularly cancer; to deal much better too with rare, orphan diseases, as they are termed; to confront the needs arising from the ageing of our societies’ populations; to provide better psychological and human support to patients; and to be better at developing all public research, including research into surplus embryonic stem cells, which raises new hopes, particularly in connection with illnesses linked to ageing; then, yes, if the desire is to attain all these objectives, more budgetary resources are needed. It is a need no doubt opposed to other state and European priorities and, above all, to the rigour of the monetary stability criteria.
Finally, I would draw attention to the fact that the poor in our societies, who are too often excluded from care, must never be forgotten. Nor must we forget the poor countries of the world, which do not even have the minimum of health care and whose people, as a consequence, have much shorter life expectancies than ourselves. I shall conclude with a saying that, familiar though its sentiments undoubtedly are, needs constantly to be recalled if it is to be put into practice. If I remember rightly, it is to the effect that quality, not length, of life is what really matters in the end.
Mr President, I wish to thank the rapporteur. This report on health care and care for the elderly is timely. According to the 2001 census, 18.61% of the population in Scotland are over pension age and, even more interesting, 19.54% – almost 20% – of carers are over pension age. The ageing population presents us with huge challenges, not just in Scotland but across the whole EU. That is why sharing best practice between countries throughout the EU is so vital.
We need to look at simple solutions focused on individual persons. Older adults can often have multiple medical problems. That is why a holistic approach, involving a multidisciplinary team of doctors, nurses, occupational therapists, physiotherapists, speech and language therapists, dieticians and social workers, along with the person's family, is so important. Although more doctors are being trained in geriatric care, which is a growing area of interest, there still needs to be more investment in this expanding specialism.
For the older person, there are other issues to consider. It is a popular misbelief that a large percentage of older adults live in some form of care home. In fact, a large proportion of older adults live independently, with family or social support. My great aunt Agnes, at 91 years of age, is one of them. Sometimes when an older patient is ill and recovering in hospital what is important to them is to be able to return home and cope at home. For some older patients this can be more important than the treatment of their medical condition itself.
With people living longer, and an increasing proportion of the population over 65, it is also interesting that a lot of medical trials do not include elderly patients, although this matter is beginning to be addressed. We have a responsibility to the older population within the EU. After all, one day we too will be part of the older population, since none of us is getting any younger.
– Mr President, the increase in life expectancy that has arisen as a result of the scientific and social breakthroughs of the twentieth century must not now be considered a burden on society in the twenty-first. Elderly people have the right to live in dignity, to have access to health care and other forms of care, irrespective of their social or financial situation. This is being called into question in a number of countries, such as mine, Portugal, because of a neo-liberalism that is trying to impose itself in a wide variety of areas, including health, by prioritising competition and competitiveness, thus jeopardising quality public services and showing no respect for people or their rights.
The fact that the majority of the elderly in the European Union are women – over 63% of people aged between 75 and 84, and 72% of those over 85 are women – means that they in particular will be the ones most affected by problems in health care systems and long-term care, either as carers themselves or as people in receipt of care.
The persistence of inequalities in women’s wages and retirement makes them especially vulnerable to the consequences of dismantling public health services and to the shortage of care for the elderly. It should be noted that women form the majority of the 55 million people at risk of poverty in the current 15-Member European Union and of the many millions in the enlargement countries. That is why we are so strongly critical of the fact that the Member States are increasing the proportion of health costs to be borne by patients, both for prevention and for treatments, drugs, and palliative or other care. This situation is jeopardising the principle of solidarity in health systems and contributing to the growth in social exclusion of the less favoured groups in society, who are finding it increasingly difficult to access appropriate, high-quality health care.
Therefore, although I believe the report has its positive aspects, I cannot agree with the insistence on creating an internal market in health services and products, since this will only benefit private organisations, particularly insurance companies, and jeopardise a high-quality, universal public service. What is needed is greater public investment in facilities and equipment and in the training of the technical and specialist workers needed, better provision of quality care and assistance for the elderly, specifically in the health services, and the setting-up of home care services, ensuring that all citizens have access to these services in all the countries of the European Union. Hence the proposals that we tabled.
What is also needed is greater participation by user organisations, the health and care services themselves and their workers in the preparation and implementation of measures, so as to ensure greater democracy in the operation of these services, which must be quality services.
Mr President, this is an important report on an important subject and I congratulate the rapporteur on her usual thoroughness and commitment.
The title is significant: 'Health care and care for the elderly: Supporting national strategies for ensuring a high level of social protection'. We should all want to see a high level of social protection and learn from each other via the exchange of best practice at European level but, ultimately, it is national strategies that have to deliver. Certainly, in the United Kingdom, there is still much to do.
Two weeks ago, Age Concern England held an important debate in London called 'Creating opportunity – is Europe working for older people?'. It was a privilege to be on the panel together with three other colleagues from this House. We agreed about many things, particularly the need to move such issues sharply up the agenda. We like to think of the United Kingdom as a rich country, but one in five pensioners are in low-income households; the incomes of those over 75 are lower still. Women pensioners are the worst off of all; fully 25% of women pensioners in the United Kingdom today live in poverty. Their healthcare needs are proportionately greater and therefore need addressing with greater urgency.
As the number of elderly people grows, the requirement for good healthcare and care services grows also. I was told recently that in the United Kingdom there are some 40 000 fewer places available in care homes today than ten years ago. If this is true, it is not a statistic of which any country can be proud. It is a reminder in each of our countries that excessive regulation, which may well have been intended to provide greater social protection, can often destroy what it wishes to promote. This is a lesson for our committee on other dossiers too.
Finally, may I record a brief message to Commissioner Diamantopoulou, whose successor has just been announced by the Greek Government. The role of Employment and Social Affairs Commissioner can never be easy, especially when it involves dealing with such difficult United Kingdom MEPs as Mr Hughes and myself. I believe she has left without having to declare who has been the more difficult, but I am sure that both of us, and hopefully all of us in the committee and this House, would wish her well in her new life back home. If colleagues agree, I would like to ask Commissioner Solbes to pass that message on.
Mr President, it is generally assumed that all EU care systems are based on the principles of solidarity, justice and universality. These entail that every person, in the case of illness or need for care, is entitled to the appropriate high-quality care without any distinction according to income, means or age. The European Union’s Charter of Fundamental Rights, which was compiled in 2000 and is to form part of the European Constitution, guarantees for the elderly a dignified and independent life and for each person the right to access to health care and medical treatment. Moreover, the draft constitution provides for the pursuit of a high level of social protection. Everyone can therefore rest assured, because on paper, everything is regulated down to the last detail. However, in practice, economies of scale mean that there are increasing complaints about the unacceptably long travelling distances between home and hospital, about waiting lists for hospital admission, about a shortage of accommodation for the elderly who need care, a shortage of medical and care staff, a reduction in medicines available and the need to go abroad.
For some people, the shortage of care leads to premature death and for others, it leads to such a poor quality of life that they choose to die by means of voluntary euthanasia long before they have reached the natural stage of dying. Needless to say, there are all kinds of excuses for these wrongs. On average, people tend to live longer, they have fewer children than before, and those children – men and women – are completely absorbed by the ever more binding obligation to work. Help from neighbours and children is less and less available. In those circumstances, it is irresponsible to reduce taxes and premiums on the basis of the argument that we need less. Since this is done anyway, there is ever more public doubt as to the affordability of health care, care for the elderly and pensions in an ageing society. Additionally, staff for care tasks are increasingly scarce, since, in times of economic growth, those people are drained away to production sectors that are, for a time more profitable and offer a higher salary. As soon as they lose their jobs as a result of an economic crisis, they are not suitably trained to be able to deal with care tasks effectively. The drain of personnel from countries with a lower standard of living exacerbates the problems over there. In one candidate Member State, Romania, a large proportion of the population is now no longer insured, so they rely on the goodwill of doctors. If insurance cover and care tasks are entrusted to private companies that claim to make a profit despite charging less, then accessibility, quality and equal treatment are further eroded. The European Union should discourage this development rather than encourage it. If we want to realise all the fine intentions that have been made on paper, a collective approach will be needed on a larger scale than is possible the basis of voluntary work by family members. In that case, the necessary funding should also be made available, which means that a larger proportion of our national income should be spent on public services in the care sector.
Mr President, I too would like to congratulate the rapporteur.
We live in a world undergoing a process of ageing. At first glance, this sentence may seem negative, but it also has a positive side, which is that people’s lives are getting longer. Both aspects should be considered objectively. Naturally, the right of elderly people to lead a life of dignity and independence and to participate in social and cultural life is objective, and is provided for in Article 25 of the Charter of Fundamental Rights of the European Union.
Incidentally, this article falls within the framework of the second chapter, entitled ‘Equality’ – perhaps as an extension or a specification of the principle of equality: ‘Everyone is equal before the law’, as stated in Article 20 and, at the same time, of the prohibition of all discrimination, including discrimination on the grounds of age, as stated in Article 21 – and not within the fourth chapter of the Charter, entitled ‘Solidarity’, as one would logically assume, though this fourth chapter does include the right to preventive health care and to benefit from medical treatment under the conditions established by national legislations and practices.
Naturally, the three great objectives we need to achieve are: universal accessibility regardless of the economic situation of each person, high-quality health care and the long-term sustainability of health care systems. In a Europe whose principles and objectives include the free movement of persons, national strategies must include promoting modernisation and coordination, both in order to prevent any possible social exclusion, and in order to promote our going back to a society of experience, wisdom and knowledge of the elderly.
Worthy of additional consideration are very old people, as a sector of this demographic group is described the report; since their care is going to require a large workforce, it is going to be a source of employment which, in any event, is going to require the professionals of this sector, the services, training and specialist care sector.
I would like to end by talking about the need to become aware of the problems. Increasing awareness within society as a whole often prevents problems from arising in the future. A typical example of this is the rules on building or the removal of architectural boundaries.
. Mr President, I would firstly like to thank all the speakers for their contributions to this debate. I believe that issues of enormous interest have been raised, which we will try to consider as far as possible.
I would like to make just two comments. Firstly, the use of the open coordination method is going to provide us with a new dynamic in relation to the specific field of health. Naturally, the diffusion of best practices will allow for greater efficiency, which will undoubtedly benefit both national health systems and users and service providers. This use of the open coordination method will also allow us to enhance the social policy aspects of the Lisbon strategy.
Secondly, I have noted the concern amongst certain speakers about the inter-relationship between the internal market and health. Nevertheless, I believe there is a broad consensus on the three fundamental objectives: accessibility, quality and sustainability. This demonstrates that the approach does not focus solely and exclusively on the internal market, but that the provision of adequate health services is also fundamental.
This is also reflected in the communication initially adopted by the Commission, which, as well as insisting on the need to make progress on the internal market, also stresses the need for appropriate provision of services for all patients and, naturally, the public funding necessary for these services to be provided.
The debate is closed.
The vote will take place today at 12 noon.
– Mr President, even though we are all reeling from the terrorist act in Spain, there is a matter on which I would ask you to provide the Members of this House with full information.
According to reports in the media, there have been irregularities and instances of fraud in connection with the registers. In order that this should not reflect on all the Members of this House who sign themselves in properly on a regular basis, I ask the Bureau to conduct a full investigation of this – and also of the individual cases – and to inform all Members as to what is going on. In the run-up to the elections, it would be a worst-case scenario if – as is now being asserted in the media – individual Members of this House were to be found regularly misusing the registers as a means of pocketing money to which they were not entitled.
I would ask that these things be investigated fully and that we should all be given full and honest information.
I do not want to have a debate on this. However, let me reassure the House that we have asked the Quaestors to carry out a full enquiry. Their findings will be open, transparent and everyone will know the results of the enquiry.
At the moment we have no evidence to back up what has been claimed in the German press.
– Mr President, the only thing I wanted to say in response to that is that the Conference of Presidents, which met this morning, is already discussing this topic and that there is to be an official statement by Parliament. We have to put a stop to the way in which rumours are constantly undermining the hard work done in this House. Let us have the names out in the open. If we have the names, we must also take action against the persons concerned.
You are absolutely right, Mr Karas. That is why I do not want to have a debate this morning. It is all just rumour and scaremongering.
– Mr President, you have announced that these goings-on will be investigated. I would also ask that this investigation should consider the claim by German magazine journalists that they have in their possession all the lists of the secretarial assistance allowances paid by the House in 2002.
I would like to know how lists relating to the 2002 secretarial assistance allowances can end up in the hands of journalists and what conclusions you draw from this.
I will not draw any conclusions at the moment. There will be a full enquiry.
The next item is the vote.
I know that Mrs Read does not intend to stand for re-election to this House. She has produced many reports over the last 15 years on topics related to this. I should like to thank her, on behalf of the House, for all the work she has done.
Mr President, I would like to propose an oral amendment to Amendment No 22 to include the words 'in addition to the North Sea and the Irish Sea'. I have spoken to Mr Bradbourn, the rapporteur, and he can accept this amendment if the House accepts it.
I should like to welcome to the official gallery a delegation from Uzbekistan, who have been taking part in the first meeting of the Uzbekistan Joint Parliamentary Committee in Strasbourg. The delegation is chaired by Mr Erkin Vakhidov.
We are very pleased to welcome you here.
We now continue with the vote.
Mr President, this report has been the subject of negotiations right up to the last minute, and I should therefore be grateful if you would take account of this proposal for an oral amendment which, in the form in which I shall read it to you, should perhaps facilitate the adoption of the report at first reading. I shall read the amendment to you, and I shall call upon you to go on to ask the representative of the Commission what the latter’s position will be on this proposal.
Here is the wording of the amendment as it has finally been negotiated: ‘Whereas the Commission could call upon those Member States in respect of which various insured persons are in danger of being prejudiced to come up with bilateral solutions and to suggest a transition period’.This amendment could be added as a recital.
. Mr President, the Commission is in agreement with the oral amendment proposed.
Mr President, an oral amendment will be tabled on this. It was submitted to Parliament’s services yesterday, and it is also included in the voting list.
Mr President, we approved an amendment by the Group of the Party of European Socialists outside of the text. What Mrs Gillig is doing here with the help of her friends is unacceptable. We tabled the amendment last night, we had reached a compromise among ourselves, and now I notice that Mrs Gillig is taking the floor.
I am sorry, Mrs Oomen-Ruijten. The Rules of Procedure are very clear: if 32 or more Members object to an oral amendment, then it cannot be accepted.
(1)
Mr President, we are going to vote on a resolution in paragraph 4 of which we state our support for and solidarity with the victims of terrorism and their families.
By a fatal and terrible coincidence, on the very day on which we are calling for a European Day to commemorate these victims, the murderous terrorist group ETA has caused the condemnable massacre of more than 138 people and hundreds of injured at various points in Madrid.
In my capacity as chairman of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs and also on behalf of the spokesmen of the groups who have offered me their support, I would like to table an oral amendment to paragraph 4 of this resolution referring to the date of the European Day, changing it from 11 September to 11 March.
– Mr President, ladies and gentlemen, I shall of course begin by offering my condolences to the Spanish people and in particular to all the Members from Spain, and assuring them of my solidarity.
In this matter of approving a date for the European day commemorating the victims of terrorism, we must bear in mind the fact that it will have to be a date that the European Union can later uphold to be a world day or an international day, which is the purpose of the paragraph.
I must say that I support this proposal because, when he opened this sitting at 10 o’clock this morning, the President of our European Parliament, Mr Pat Cox, set an example to those of us who were here and able to pay our respects and gave us our cue in this matter. He clearly stated that this is not just an attack on the people of Spain. It is an attack in the middle of an electoral process; it is a direct attack on democracy and freedom. It is also the first attack of this magnitude on a European Union country. I therefore believe that nobody would understand it if – since, by sheer coincidence, we have to vote on this today – we did not choose 11 March to pay our respects to present and future victims, and also past ones, by choosing a European day.
I suggest that we accept Mr Hernández Mollar's oral amendment.
Mr President, I believe that reflecting for a moment on an issue of such importance will do no harm. Despite all our genuine and heartfelt sympathy for the tragedy that has happened, in dedicating a day to terrorism and to the victims of terrorism, it is one thing to explicitly link the date of 11 March to that of 11 September, but it is another thing entirely to replace 11 September with the date 11 March. This seems a rather unwise decision, also in terms of the attempt to make it a world day. The events of 11 September led to a universal political outcry across the world, and I feel it would be dangerous to today replace this date and track the current terrorist situation: this could be a rather unwise gesture. I do not know if we can defer this decision or if we can symbolically add the date 11 March to 11 September. Replacing the latter, though, seems to me to be a dangerous choice.
I respect the way in which you have put your case. Obviously emotions are running very high today. The last thing I want is for the dignity of this House to be sullied in any way by a debate on dates, when so many people are facing such massive losses today. I do not want to have a full-scale debate on this.
Mr President, I have suggested that the groups do not take the floor. I believe this suggestion makes sense. We can reflect and work on it later on. This is the worst terrorist attack in the European Union to date. We have plenty of time. Today we are simply making a suggestion and a gesture which I believe to be appropriate. Please let us vote on the amendment and let us not turn something which was a gesture into an absurd and out-of-place discussion.
– Mr President, as the author of this motion for a resolution I beg the House to be patient. I am not going to argue, but now that this debate has been opened I should like to clarify a few doubts that have been raised here and which I myself have also entertained, to tell the truth. That is why I referred to the speech by the President of the European Parliament at the opening of today’s sitting. I think he is sufficiently objective and independent for us to identify with his words. Secondly, again as the author of the motion, I wish to recall that, even though 11 September was the favourite date in the vote in committee, not everyone in the committee voted for it. Now it is to our advantage if there is also a greater consensus in this House on the choice of a date for commemoration. I appeal to the House to find common ground, at least on our motion. Afterwards, of course, the decision will be up to the Council.
Notwithstanding what Mr Cappato said – and I respect the way in which he made his point – I hope that the House will accept that today we are making a gesture of solidarity. It is only a recommendation. I hope that we can move forward on that basis.
. Mr President, I should like to recommend to the House that we split this vote in two and, in respect of the wishes of the House, that we delete the first half of the paragraph and then vote on the second half. I believe that will meet all Members' concerns.
– Mr President, as Baroness Nicholson has announced that the first sentence is to be deleted, the Group of the Party of European Socialists wishes to withdraw Amendment No 2.
Mr President, I would prefer to keep Amendment No 13.
Amendment No 2 has been withdrawn, but as we have just heard, Amendment No 13 stands.
– Mr President, yesterday evening, we asked Parliament’s services to regard Amendment No 12, which the Group of the Party of European Socialists tabled in an attempt to bring about equal treatment, as an addition. We are not opposed to equal treatment, except where it takes precedence over the reduction of administrative burdens for businesses, as the two are completely unrelated. No doubt this is a ruse to remove this reduction from the text. I look forward to hearing whether Mr Miller is going to see this as complementary. If that is not possible, then I see it as a ruse to delete from the text the reduction of administrative burdens on businesses, which the Socialists, possibly, do not want it to include.
. Mr President, I am not in the business of helping out the Liberals. Paragraph 33 is poor. Even if this were added to it, it would not sufficiently improve the paragraph to make it a good one. Consequently, I would rather vote against paragraph 33 and vote on the amendment.
That concludes the vote.
– Mr President, what we have just seen in the voting is an example of anti-social conduct on the part of the Group of the Party of European Socialists. We had come to a number of agreements with them as regards the tabling of oral amendments – it is very important to note that this was done on the basis of reciprocity. As soon as their amendments, which did not propose anything major, were approved, the members of the Socialist group got up to go. What I object to is people putting their brains into neutral, which is what Mrs Gillig, the rapporteur, has done in being perfectly ready to support things that will have an utterly adverse effect on frontier workers, even though she is a spokesperson for the Socialists, and, moreover, the Socialist group has followed her in doing so. I am grateful to the Liberal Group and to the D66 delegation for the support they gave this oral amendment. More was not possible; perhaps we will get another chance. I might add that what is true of the Socialists is also true of the Greens. We will get another chance when it comes to the Regulation itself. The game is not yet over, but I would like to denounce this anti-social, stupid and cowardly behaviour here before you. People have been let down by this who should not have been.
Thank you, Mrs Oomen-Ruijten. I take it that you are not very happy.
.– According to Article 23 of the Act of Accession, the European Union can make any amendments to the Act’s provisions on the common agricultural policy that may prove necessary as a result of changes in Community regulations. In other words, the Treaties of Accession, ratified by the ten countries that are to join the European Union on 1 May 2004, may be amended in the agricultural sphere by decisions made by the Fifteen.
The result of this adaptation is that the situation, which already discriminates against the enlargement countries in agriculture, is made even worse for them. It should be noted that direct payments to farmers in the enlargement countries were already going to be phased in over time, starting at only 25% of the current Member States’ direct payments in the first year. Now they are also to be subject to the financial discipline mechanisms, which means that they may suffer yet further cuts in agricultural payments.
In addition, the new direct payments for energy crops and nuts introduced with the CAP reforms will be covered by the same gradual phasing-in arrangements. These countries will no longer have the opportunity for derogation with regard to the single farm payment, which implies greater discrimination and has already led to objections from the Czech Republic, Poland, Slovenia and Estonia. This is just one more …
.– The Commission has proposed adaptations to the Acts of Accession of the 10 new Member States in order to take account of last year’s reforms of the common agricultural policy, particularly the introduction of the Single Farm Payment. In fact, as the rapporteur has emphasised, in their current form the CAP reform texts take no account of the results of the accession negotiations or indeed of enlargement itself.
It is well known that the observer members are dissatisfied with the proposal because the farmers in their Member States will be given different treatment at first, with direct payments for certain products only being made gradually over 10 years. Despite the observers’ dissatisfaction on a number of issues, however, the Commission’s proposal was accepted without amendment by the rapporteur, and his position was adopted unanimously by the Committee on Agriculture and Rural Development. This decision also reflects the fact that the Council has already reached agreement on this matter. I voted for it.
.– I feel I have to support this report, which seeks approval for a proposal that is aimed at providing the Community with a valid instrument protecting the interests of a vital sector of the European economy, which is the provision of airline services.
The severe distortions of international competition in this sector, caused in part by the substantial subsidies given by several Member States to their own airlines, fully justify the Commission’s initiative to provide the Community with an instrument for reaction, based on the model that already exists in the private sector. Where there is evidence that a given subsidy is causing undue damage to the Community civil aviation industry, it will be possible to open an inquiry and thus clarify the situation, so that the foreign companies in question may be required to pay compensation.
The European airlines’ scepticism as to the effectiveness of this instrument, due to the difficulty in proving that carriers from other, non-Community countries are operating unfairly by setting their ticket prices too low, will depend only on the Commission’s ability to put this instrument into practice.
.– I supported this report because I consider Mr Nicholson’s proposal very well balanced in suggesting very few changes, which should not prevent this important dossier from being brought to a swift conclusion.
The aim of this draft regulation on insurance requirements for air carriers and aircraft operators is to restore a certain stability to the aviation insurance market in Europe after the events of 11 September 2001 in the United States and the Commission’s decision not to authorise an extension to the agreements on state-subsidised insurance in the European Union.
The measures proposed by the Commission, namely the adoption of legislative provisions that are binding on both Community and third-country air carriers, and the setting of minimum insurance requirements regarding liability towards passengers, baggage, merchandise, mail and third parties, will be enhanced by the rapporteur’s positive contribution.
.– As I said in the vote at first reading, I welcome the Commission proposal and the rapporteur’s excellent work.
Electronic interchanges between national authorities and between these and the Community institutions are of vital importance at two levels. At an operational level they are a precious source of information and cooperation for national, local and regional agents of public administration, and therefore lead to greater effectiveness; while at the level of guaranteeing citizens’ rights they make relations with national and Community public authorities easier and more transparent.
Now that the Council has unanimously adopted the common position (including the amendments proposed by Parliament at first reading), I hope that the good results achieved by the IDA (Interchange of Data between Administrations) programme will, as the Commission proposes, ensure the continuation of the previous programme (IDA II), henceforth to be known as IDABC – Interoperable Delivery of pan-European Government Services to Public Administrations, Businesses and Citizens.
Finally, I must emphasise the importance of indeed extending the benefits of this information interchange to businesses and citizens, thus fulfilling both the goals of the Lisbon strategy and the Europe 2005 Action Plan, approved at the Seville European Council in June 2002.
. Social and economic development require the completion of important infrastructure works. However, the Commission programme on trans-European networks does not respond to the real need for development for the benefit of the workers and grass roots, to the need to improve their standard of living or to the need for easier communication between peoples. On the contrary, it ties up important national resources, in some countries even almost all public investments, in works selected by big business on the sole criterion of its needs: to increase its profitability and consolidate its position.
Sectors and works which safeguard the participation and their subsequent exploitation by private capital are being given priority, while these infrastructures should belong to the people and should be designed to serve their needs. Thus, there are works which are not combined with productive activities, works which damage the environment and works which offer little or nothing to local society.
We are opposed to any participation by private capital, especially the exploitation of works by private capital. We believe that the workers must claim public-sector infrastructure works, define their priorities and demand wholly public investments with Community participation.
. The issue of improving means of communication is a strategic factor for developing the economy of ‘Padania’. This is why the voted in favour of the trans-‘Padania’ rail link and Corridor 5 that would put ‘Padania’ at the centre of a route stretching from Lisbon to Ukraine.
. The vote in this Parliament on the Trans-European Networks (TENs) for transport has fortunately brought back the strict obligation to respect the Community directives on the following: strategic environmental impact assessments, consultation of residents, preservation of conservation sites and of protected human settlements. This is an obligation that the initial proposals from the committee and the Commission ignored.
The bridge over the Strait of Messina, an addition to the North-South rail route – only proposed at the request of the Italian Government, though never subject to environmental impact assessments, as the former Commissioner Mr Van Miert admitted to the Members of this Parliament – has been crossed off the list of projects of European interest. Indeed, this was an unsustainable project, which had already squandered EUR 80 million on producing incomplete studies on the impact of more than 60 km of road and rail links on a highly urbanised area. The landscapes of the Costa Viola and the Messina region would end up devastated, and the tourist resources and the urban settlements would be destroyed.
Fortunately, after the proposal by the Confederal Group of the European United Left/Nordic Green Left, the Group of the Greens/European Free Alliance and the Group of the Party of European Socialists, this project, which came about only as the result of the Italian Prime Minster’s megalomania and lack of respect for the environment, will not uselessly drain Community funds. A battle remains to be fought to ensure that the project is also crossed off the list of Italian works provided for by the Law on Objectives, and that instead employment and development are revitalised in Southern Italy.
. The problem of improving means of communication, either by road or rail, is a strategic element of Europe’s economic development. Within this context, the implementation of Corridor 5 and the trans-‘Padania’ high-speed rail link is a response that is needed more than ever and that is very useful as regards the problem of congestion and inefficiency of public and private transport in the Veneto; this inefficiency must be blamed on the lack of interest that the Roman authorities have shown for years towards a balanced development of our region of Veneto and of the North-East in general.
The Berlusconi government, spurred on in this matter by the , has quite rightly taken steps in Europe in order to obtain the go-ahead and the necessary funding to implement Corridor 5, which will place ‘Padania’ at the centre of an economic and commercial route stretching from Lisbon to Ukraine; in particular it will be possible to encourage and develop foreign trade with the Eastern markets.
All this is detrimental to alternative projects that provided for taking Corridor 5 beyond the Alps, thus cutting off our regions and our businesses from the Eastern markets.
.– I congratulate Mr Bradbourn on the report he has submitted to us, which I support. This work reveals great technical knowledge in its approach to a subject of vital importance: the development of a truly trans-European transport network in the context of enlargement. I should, however, like to underline the following points:
- the act of withdrawing the classification of projects of European interest should be a task for the Council and Parliament;
- the need to accept the list of priority projects in Annex III without changes;
- the importance of developing ‘motorways of the sea’, which are essential to eliminate gridlock in the trans-European transport network, and of achieving a real modal shift in this network.
.– The question that is being raised, in Portugal as in other countries, concerns the integration and coherence of high-speed links with the remainder of the rail network, forming a coherent web of access for populations, ensuring connections with the regions of the country and other countries, and contributing to economic, social and territorial cohesion. Therefore, alongside the TGV, it is essential to finish work on modernising the national network, with substantial increases in speeds, new signalling, electrification, duplication of congested sections, automatic control systems, substantial improvements in station quality and functionality, and the purchase of rolling stock that can adapt to different gauges.
The Commission proposal continues the communication on investing in networks and knowledge with a view to growth and employment. In Portugal, however, while investment is made in the TGV, now included in the ‘Quick Start’ package, preparations are under way to dismantle , a highly specialised national company that is ready for this challenge.
Many TGV projects included in this package by the Council are due for completion roughly at the time proposed by the Commission for the liberalisation of international passenger transport. This would be funny if it were not an example of contradictions, whereby what prevails is always what is least useful to the populations, always to the detriment of public service.
In this explanation of vote, I must insist on the absolute need for the projects and measures to be assessed in terms of the indispensable linkage between national policies and the trans-European networks.
.– I supported this report on Community guidelines for the development of the trans-European transport network. This is indeed a strategy that will have a great impact on Europe in terms of both growth and employment, and one that should ensure great progress in terms of the continent’s economy.
I agree with the position of the specialist parliamentary committee when it supports the essence of the Commission’s approach but proposes important changes regarding greater involvement for the European Parliament, specifically in the evaluation of projects over time, including the possible withdrawal of the ‘project of European interest’ classification and the appointment of a European coordinator for a transnational project. I also consider the suggestion very appropriate that the Commission should submit the projects for the so-called motorways of the sea within one year.
In view of the many doubts that have been raised recently regarding the Quick Start communication, which shortlists priority projects that are in a position for the work to be carried out more rapidly, the Committee on Regional Policy, Transport and Tourism is prudent in highlighting the fact that this communication is not binding.
.– I agree with this report, which seeks approval for a proposal to exclude those parts of airports reserved exclusively for small aircraft from the scope of Regulation (EC) No 2320/2002.
This regulation, which entered into force in January 2003, was adopted in the aftermath of the terrible events of 11 September 2001 and sought the adoption of heightened civil aviation security measures, especially at airports.
The amendment particularly concerns aerodromes for small aircraft and leisure flying that are adjacent to airports and results from the fact that it is inefficient and costly to apply to these areas the same security standards that are applied to airports.
In those situations where small aircraft use facilities adjoining airports, the Commission proposes to introduce ‘demarcated areas’, separated from the other areas.
I voted for the report.
. I fully support this report and welcome its adoption by this Parliament. Adoption of this report is crucial for the approval of the general revision and simplification of Regulation (EEC) No 1408/71, which is long overdue. I support the rapporteur, who has worked hard to achieve a positive conclusion of this dossier at first reading in order to facilitate the coordination of social security schemes.
It is important that we continue to improve transparency and clarity and strengthen the legal protection of citizens. It is particularly important that we continue to remove barriers affecting the mobility of workers within the Union. Ease of mobility is needed if we are ever to achieve the proclaimed objectives of the Lisbon Summit.
. I congratulate Mrs Gillig on her uncomplicated but effective report on the proposal for a European Parliament and Council regulation amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71, which I support because of the need felt by the citizens for social security schemes to be better coordinated between Member States. This is an attempt to remove the remaining obstacles to the mobility of workers in the EU.
. Mrs Gillig’s report is concerned with the annual proposal to amend Regulation (EEC) No 1408/71 and Regulation (EEC) No 574/72 to take account of the development of national social security schemes, incorporate changes in national laws and take account of the case law of the Court of Justice of the European Communities. The current Commission proposal seeks essentially to update aspects of Regulation (EEC) No 1408/71 relating to special non-contributory cash benefits following a number of decisions by the Court of Justice. The Court is of the view that these derogations from the principle of exportability of benefits must be interpreted strictly.
In this context, we must emphasise the importance, in an extraordinarily technical field, of ensuring that the national laws of the Member States are complied with in the field of social protection, whilst bearing in mind that the ultimate aim of the desired coordination of these systems is to guarantee a dual dimension: social security and social assistance, throughout the territory of the European Union. This becomes all the more important in situations involving people with disabilities or who are particularly dependent, such as those covered in the amendments we are now looking at. The concept of real cohesion and social inclusion makes this necessary. I therefore voted in favour.
This report returns to us, having been referred to a parliamentary committee, which shows how untimely the Commission’s proposal is. The Hunting, Fishing, Nature and Traditions members of the Group for a Europe of Democracies and Diversities retain their original position concerning the postal sector. Because of the specific characteristics of this sector – particularly in France, given the part played by the sector in promoting social and territorial cohesion – we are opposed to any European liberalisation. The amendments proposed are a lesser evil in so far as they permit a degree of adaptability when it comes to the taxation of postal services.
That being the case, we do not subscribe to the logic that consists in removing the exemption from VAT, because we cannot be certain how matters will develop in the future, particularly in terms of increases in rates, the widening of the VAT base and the harmful effect upon consumers. We are therefore in favour of rejecting the Commission’s proposal but, contrary to the rapporteur, we are still not registering our support for the internal European market in the postal sector.
. This Commission proposal is intended to remove the VAT exemption granted to public postal service providers. Its adoption would have an impact, not only on these providers themselves, but also on consumers and would result, in particular, in higher prices for the services provided. Furthermore, this proposal should be seen against the backdrop of the current wave of liberalisation of postal services taking place at Community level and related to the creation of a common VAT system. It should be recalled that, although Parliament rejected this proposal for a directive on 18 December 2003, the Commission has insisted on retaining the proposal.
The rapporteur tabled various compromise amendments to the directive but, although they were intended to soften its impact, they sought to ensure its adoption without calling into question the logic of the VAT system or of the directive on liberalisation.
. At the first reading, on 15 December 2003, when I was rapporteur on this report, I came to the conclusion that privatisation of postal services had great disadvantages in terms of quality, punctuality of service, the prices charged to the consumers, and working conditions for the staff. There are now, moreover, added disadvantages, in that those who post letters are going to have to pay yet another new tax, and so I was happy that a majority in the House shared my concern and rejected the report. Lamentably, the state-owned French postal service has jeopardized the former good result by putting pressure on the French Left. believes its interests to be served by welcoming the tax, which it will be able to claim back from the State. To my surprise, my colleague Philippe Herzog defended this position yesterday afternoon, and, today, the French MEPs from the Group of the Party of European Socialists have prevented this report from being rejected again. Tomorrow, my group, despite its sympathy for the special situation in one particular country, will stick with the original rejection that I advocated. The damage, though, has been done. Yet again, Europe’s citizens are having imposed on them a tax that does not relate to their income or wealth.
. Following Parliament’s rejection on 16 December 2003 of the Commission proposal to remove VAT exemption for public postal services, the Commission did not withdraw its proposal. The report was referred back to the competent committee in accordance with the Rules of Procedure and it is this new report that was submitted to the vote today.
Let us bear in mind that the Commission proposal seeks to remove VAT exemption for public postal service providers, in order to create a level-playing field with the services provided by private competitors being subject to full VAT. Consequently, the Commission proposes that the normal rate of VAT should be applied to all items of mail weighing more than 2 kg, whilst leaving it to Member States to decide whether to apply a lower rate of VAT to items weighing less than 2 kg. The rapporteur proposes, however, that this time, note should be taken of the objections that led to the report’s initial rejection, and suggests increasing the weight limit from 2 kg to 10 kg for the reduced rate applicable to normal post and that the entry into force of the directive should be postponed until 2007.
In my view, the proposal represents a significant improvement on the previous one, and therefore warranted my vote.
I voted in favour of this agreement, as I did in favour of the previous one. I voted in favour of it, not because I support the policy of Mr Sharon’s government but because, for me, such an agreement would promote peace by helping the forces for peace that are present very widely within the scientific world.
I am sure, moreover, that everything that promotes intelligence combats fundamentalism and, therefore, violence.
I would add, on this Thursday 11 March 2004, that the appalling attack on Madrid, which is traumatising Europe, should enable us better to ‘understand’ public opinion among Israel’s civil population, which is under permanent threat and the victim of bloody terrorist attacks.
. I wish to record my opposition to this report. It is totally inappropriate for the European Union to engage in this form of cooperation with Israel while that state continues to blatantly ignore international law and abuse the human rights of the Palestinian people.
I recently visited the so-called 'security wall' and was horrified to find that Palestinians are being walled and fenced into enclaves – their opportunity to leave these enclaves being totally dependent on the will of Israeli security forces.
I unreservedly condemn the atrocities carried out by both sides in this conflict. Palestinian freedom will not be obtained by murdering civilians – terrorism destroys freedom. Israeli security will not be obtained by building an 'apartheid wall', which has less to do with security than with Ariel Sharon's long-standing plan to annex Palestinian territory.
Parliament should reject the Commission proposal for a Council decision and the conclusion of the Agreement in protest at Israel's contempt for world opinion and international law, and its failure to engage constructively with elected Palestinian leaders in efforts to bring peace to the region.
. How should we view this proposal, when we are faced with the colonialist and aggressive approach of the Israeli government against the Palestinian people? How should we view this proposal, when the Israeli army has carried out further attacks that have killed scores of people, including children? How should we view this proposal when the Israeli authorities continue to build an illegal and unacceptable wall of occupation and apartheid? How should we view this agreement, having heard the testimony of Palestinians who are denied the most fundamental rights, such as peace, security, food, health, education, housing, employment, freedom of movement, the most basic living conditions, dignity, an independent and sovereign State? How should we view this agreement, having heard the testimony of Israelis who are fighting in their own country for peace and against their government’s policy, many of whom have been or are in danger of being imprisoned for refusing to serve in the occupying Israeli army? How should we view this proposal, given the unacceptable position of the EU which, whilst claiming to be ‘impartial’, insists on placing the aggressor and the victim, the colonising force and the victim of colonisation, the Israeli army and the Palestinian people on the same footing? How should we view this proposal, when the Israeli army has destroyed practically all Palestinian infrastructures, many of which were built with EU funding?
. Mrs Quisthoudt-Rowohl’s report proposes that we adopt the Council decision and conclude the scientific and technological cooperation agreement, in particular on research in the field of biotechnology, optoelectronics, medical research and space travel, information technologies, telecommunications and software development.
From the point of view of research policy, I agree with the rapporteur’s statement that ‘there is no reason why the agreement should not be extended’ and there are advantages to maintaining economic and political links with Israel, which would enable the European Union to play an effective role in the region. The agreement has also been warmly welcomed by the scientific community, which sees clear advantages in maintaining cooperation.
Returning to the fundamental political issue, this constructive partnership could help to ease dialogue between the parties that are today in conflict or to open new dialogue between them, in the hope that Palestinian researchers and institutions will also be able to cooperate with Israeli and European institutions. We must also bear in mind that those who are committed to construction will find it hard to support destruction. I voted in favour.
. Panic has descended on Brussels because the objective which they set in Lisbon 4 years ago for the ΕU to become the most competitive economy in the world – for the benefit of its monopolies – is a very long way from being achieved. The Council due to meet on 25 to 26 March is being called upon to take even more anti-grass roots measures, in order to make up the ground lost thanks to grass-roots reactions and demonstrations.
The Commission’s proposals as a whole and for each country are revelatory. Our country, for example, is accused, among other things, of not having yet put its old people out to work, of not having proceeded with far-reaching changes in the pension system, of not having reduced employers’ social security contributions, of not having made contracts of employment sufficiently flexible, of not having adequately promoted part-time employment and of not having completed privatisations. Even the national collective contract of employment comes under fire, because it hampers employers, who would prefer local or individual contracts of employment.
The Greek and other governments must respond to these provocative demands and we have no doubt that they will willingly do so, as they have done for so many years. However, there is also the other pole, the workers’ and grass-roots movement in general, which has the power, by rallying and fighting, to ruin these plans.
The European Parliament’s resolution on the constitutional process and the preparations for the European Council of 25 to 26 March 2004 practises the usual blackmail that we have seen in the case of each treaty, whereby it is proclaimed that an absence of agreement would have harmful repercussions for both integration and enlargement and would entail ‘a devastating loss of solidarity and legitimacy’.
We think, on the contrary, that anything is preferable to a bad agreement that would tie our hands for a long time to come. Do we have to draw attention to our warnings about the Treaty of Amsterdam which, in particular, transferred basic competences to the Community on issues of immigration and increased the powers of the Commission? Do we have to draw attention to our warnings about the Treaty of Nice, which was to get rid of France’s second Commissioner and reduce our representation in the European Parliament from 87 MEPs to 78 (and soon 72), while Germany retains 99 MEPs?
None of these warnings has ever been taken into account by our governments. Nor have many others. Now, everyone feels desperately locked into processes that are weakening France.
The current draft European Constitution is untimely, as I again explained yesterday in my statement attached to the debate on enlargement. If we were to adopt it, we should quickly regret having done so.
. Since last December, the dominant forces in Parliament – on the right (including the PSD) and the social democrats, which include the PES – have ramped up the pressure for the so(un)-called(for) ‘European Constitution’, if possible before 1 May. We are seeing one initiative after the other from the most excited parliamentarians.
We have the proposal favoured by Giscard D'Estaing – one of the godfathers of the so-called constitution – for the EP to symbolically adopt the draft Convention, as a media stunt and the utterly preposterous proposal for the EP to blackmail the Council by refusing to endorse the next President of the Commission. We have scenarios being created in which failure to adopt the ‘constitution’ will result in disaster, perhaps with the interests of the Union’s employers in mind. I cannot leave out the chairman of the PSE, Mr Barón Crespo, who is predicting victory for the Spanish Socialist party in the Spanish elections of 14 March, with the consequent change in position of that country’s government. Furthermore, there has been a huge increase in negotiations in Council, with one proposal having been put forward, apparently by Germany, to unblock the lack of agreement over ‘who is the boss’ – is it just three countries or a few more?
This entire issue and everyone involved are far removed from the real interests and needs of the workers and citizens of the various countries that make up the EU.
The resolution just adopted by the European Parliament on the area of freedom, security and justice (AFSJ) undoubtedly scales the same heights of irresponsibility to which, on immigration issues, this House has accustomed us.
Where asylum, for example, is concerned, it calls upon us quickly to ratify the Commission’s bad proposals concerning refugees. The European Parliament adds ideas of its own devising, such as the establishment of protected entry points for asylum seekers outside European Union territory, coupled with a ‘resettlement scheme at Community level’, whereby refugees would be transferred from a first reception country to the European Union (paragraph 13).
Because people in European countries are seemingly in danger of failing to understand these matters, the European Parliament is suggesting to the Member States that they adopt ‘the measures necessary to promote understanding of immigration and integration as positive factors for the economy and for economic growth, and as elements of cultural enrichment’ (paragraph 20).
The resolution continually asks the Council to adopt the Commission’s proposals more quickly. We, on the contrary, call upon the Council to curb these proposals and to reject them whenever they are lax. We once again regret that, on 1 May, the Commission will acquire a monopoly on initiatives in these matters.
. It is now time to evaluate the results and progress achieved on adopting and implementing the set of measures necessary to attaining the objectives set by the Treaty of Amsterdam and by the Tampere European Council.
We have managed to produce quite a balanced and widely supported report in terms of the message that Parliament wishes to send, both to the Council and to the Commission.
Although substantial progress has been made on creating some areas within the area of freedom, security and justice (AFSJ), some of this progress has not been achieved within the deadlines set at Tampere and, what is worse, other previously defined objectives have still not been attained.
The Council and the Commission must adopt practical measures, which are clearly indicated in the report, in various areas of the AFSJ. I hope, in this way, that by the end of 2004, all of these measures that are lagging behind and which form part of the objectives and timetables already set are adopted.
I would also recall that the initiative adopted by some Member States to undertake a substantial reduction in the Community budget in the forthcoming EU financial perspective (2007-2013) can only obstruct the objectives that we propose to achieve, because this would prevent the Commission from completing its work in the areas of Justice and Home Affairs, amongst others.
. This motion for a resolution is in line with the federalist viewpoint of gradually bringing the field of Justice and Home Affairs, opened up by the Treaty of Amsterdam, into the Community sphere. The intention is gradually to remove prerogatives and competences that lie at the very heart of Member State sovereignty.
The process was expanded in the Treaty of Nice, adopted in 2000, and gathered pace on the pretext of the so-called ‘fight against terrorism’ following 11 September 2001. This has led to repressive measures being implemented, specifically in conjunction with the US, which undermines freedoms and fundamental rights and guarantees and which the motion neither criticises nor condemns.
Despite making some relevant and necessary criticism, the motion basically supports the European Union’s current policies in this field, examples of which include: extending the Schengen Information System, EUROPOL and EUROJUST, gradually ensuring the common management of external borders, a restrictive asylum policy, an immigration policy that criminalises immigrants and which promotes their repatriation, the use of biometric data, the arrest warrant and the European Union’s definition of terrorism.
This motion for a resolution even argues the case for the so-called ‘European Constitution’ and its use as a tool for achieving new and dangerous developments.
Paragraph 63 of the resolution on the progress made in 2003 in creating an area of freedom, security and justice takes issue with a sovereign decision by the French Parliament: the legislation it has adopted concerning respect for the principle of secularity in French public educational establishments. This position constitutes inadmissible interference by the European Parliament in an area that is strictly a national competence. This blatant interference is compounded by an error of judgement, since the legislation in question is aimed at protecting fundamental rights, particularly those of women, and not at undermining them. This attitude on the part of the European Parliament does not augur well for the future when the Charter of Fundamental Rights will be in force. This legal instrument is in danger of being to the detriment of nations keen to protect the freedom of their people.
. This resolution calls on the European Parliament to take stock of the development of the ‘area of freedom, security and justice’ in 2003. The radical Members of the believe that the text adopted should have been much more critical of the Commission, the Council and the Member States, in particular, by condemning the unbalanced way in which the institutions that hold the power of initiative and decision-making power in such sectors have acted and are acting. Indeed, the energy and timing with which these institutions have proposed and adopted measures aimed at strengthening the instruments for repressive measures in the areas of combating terrorism, cooperating in criminal matters, harmonising sanctions and combating illegal immigration, has not been matched by a strengthening of the rights of citizens, of the EU or otherwise. By way of example, one need only refer to the fact the Commission has not yet adopted the announced framework decision on procedural safeguards. Furthermore, with the freezing of the European Constitution, the structural problems, which the European Parliament has been criticising for years, remain unsolved. For example, the absence or the failing of democratic and legal control at European and national level of measures and organisations developed at European Union level
. – Once again Parliament has turned its attention to the progress of the candidate countries. The truth is that this is a question of the annexation of these countries to the ΕU, which is why the MEPs of the Communist Party of Greece will be voting against the report, which has every reason to welcome the ‘progress’ which has allegedly been made by these countries. Their peoples have every cause for concern. The selling off to big business of public corporations and their wealth, the abolition of all socialist achievements and ownership, the restriction on their sovereign rights and so forth are the price which the peoples of the candidate countries are paying and will continue to pay.
The report is brimming with hypocrisy as far as human rights are concerned. There is not one single reference to the lack of political rights of the Russian minority in the Baltic states, to the persecutions and prohibitions of communist parties and their leaders and symbols, none of which, in the EU’s eyes, qualifies as an infringement of human rights, as their officials have repeatedly and provocatively stated.
For Cyprus in particular, we wonder: what does the reference to the imminent accession of the Greek Cypriots alone mean? Similarly, why, given that everyone recognises that Denktaş is responsible for the lack of progress in negotiations, are they pushing for further concessions from the Greek-Cypriot side? We are certain that the Cypriot people will fight for a fair and viable solution.
In the Swedish referendum on EU membership in 1994, all the political parties campaigning for Swedish membership of the EU asserted that marriage legislation and issues relating to cohabitation and abortion did not come within the decision-making competence of the EU. All the parties promised to work for these issues remaining within strictly national areas of legislation, without interference by the EU. We Moderates stand by this pledge to the Swedish electorate and believe that national legislation is much better than common EU legislation in this area.
We observe that other Swedish political parties have abandoned their pledge and are now prepared to transfer the issues to EU level. In the longer term, this will be to the detriment of Swedes and is in danger of conflicting with Swedish traditions and customs. There is no obvious need for coordination. The best adapted legislation is obtained if the various national parliaments within the EU devise the legislation themselves.
Prior to EU enlargement, respect must also be shown for the legislation of individual candidate countries in this area. We Swedish Moderates share the Swedish view on the rights to abortion and homosexual partnerships but, out of respect for other EU countries, we have voted against the section of the Brok report demanding new legislation on abortion and partnerships in Poland.
I abstained from voting on the Brok report, although I obviously support completely the enlargement of the European Union to include the ten Member States whose membership will become effective on 1 May 2004.
I have problems with two paragraphs of the resolution, however. Paragraph 63 states that the absence of an agreement on the reunification of Cyprus could constitute a ‘serious obstacle to Turkey’s European ambitions’. That is all well and good. It needs to be added, however, that there are many other problems that are just as serious. Otherwise, Turkey will say tomorrow that it had been promised membership if it favoured an agreement that brought the secession of the north of the island to an end.
Moreover, paragraph 64 states that, if Cyprus is reunified, the European Union would be ready immediately to ‘accept Turkish as an official language’. This is completely the wrong moment for such a move. The Turkish Cypriots are few in number, and their situation is comparable with that of the Gaelic—speaking Irish, whose language has not been made official. Why go any further for Cyprus’s Turkish minority? Do the translation services need to be overburdened at this time? There is no reason for giving such pledges in advance to Turkey.
. In advance of the accession to the European Union of ten countries from Eastern Europe and the Mediterranean on 1 May, the Commission and Parliament are once again setting out their long list of requirements for these countries to meet. Although this list is more restrained than it has been in previous years, it still demonstrates the complete lack of balance that characterises the negotiating process, in other words the obligations imposed by the European Union on those countries that have applied to join.
The report exerts unrelenting pressure on the new countries to adopt the dangerous draft version of the so-called ‘European Constitution’ before 1 May, and to ensure that these countries have fully implemented the Community . The report is obsessed with ensuring compliance with the rules of the capitalist ‘internal market’ and signals its approval of applying ‘safeguard clauses’, which are tools for blackmailing and pressurising these countries.
As to the unacceptable restrictions on freedom of movement imposed on these countries, I would simply say that these should be removed as swiftly as possible.
With regard to the consequences of neo-liberal policies, the report merely acknowledges a ‘significant increase in unemployment, inequality, and social exclusion’.
Concerning any serious evaluation of the socio-economic impact and consequences of enlargement and the measures necessary to address these, the report says nothing at all.
.  In two months’ time, the EU will be gaining ten new Member States. Although last year’s decisions make enlargement a certainty, the Brok Report lists 148 areas of concern, and the addition of still more such areas is proposed in the form of amendments, some of them tabled by myself. It would appear from the texts that some Members of this House are primarily concerned about the failed privatisations, the sluggish tempo at which all barriers to the free market are being removed, and what they see as the excessively high level of public expenditure. I disagree with them very strongly. In reality, these countries have already given in to many unreasonable and unwise demands, which means that their problems can only get worse in the future. The price they have had to pay for accession to the EU will prevent them from meeting their people’s expectations, which will constitute a threat to democracy. Others are more concerned about the desperate situation of the millions of Roma, about the marginalisation of the Russian minority in the Baltic states, the continuing discrimination against homosexuals, the introduction of electoral laws intended to exclude smaller political movements and the serious lack of concern for the environment. I endorse these criticisms and will continue to do so even after these countries’ accessions.
. On 1 May, ten new Member States will join the EU, under the Accession Treaty, which was signed on 16 April 2003 in Athens. These countries have made strenuous efforts to comply with the EU’s demands, with particular regard to institutional and economic issues. I shall therefore vote in favour.
I should, however, like to raise two points. The first of these relates to Cyprus, a country that has still not been reunited. The Cyprus question remains the greatest political issue to be resolved. It strikes me as essential, therefore, to put all our efforts into supporting negotiations towards a settlement between the Greek Cypriot side and the Turkish Cypriot side. My second point concerns the rapporteur’s maximalist tendencies towards federalism, which all opinion polls, including Eurobarometer, are unanimous in dismissing as unrealistic because the majority of Europe’s citizens do not feel it makes sense and do not want it.
. We are not satisfied with this report and the evaluation of the progress of the future Member States that it contains. We do not want to go into detail for every country, but rather express our general opinion on the principle itself of this enlargement. Indeed, the Members of the Hunting, Fishing, Nature and Traditions (CPNT) delegation in the Group for a Europe of Democracies and Diversities have said on several occasions that it is against this enlargement, in particular, considering the lack of preparation, both on the part of these States and of the European Union.
It is indeed surprising to see that, even though everyone agrees that no one is ready on a number of issues (necessary economic reforms, corruption, human rights, political institutions, environmental and social regulations and so on), we are continuing against all odds on the forced march towards this enlargement planned for 2004, then 2007, then … without any preliminary democratic consultation. We therefore reject this report for the same reasons that we rejected its predecessors, because we believe that we are going too far much too quickly, and I will conclude by saying that we will end up right against the wall.
Unlike in previous instalments, in particular the last of them in November 2003, Turkey is strangely absent from the string of reports devoted to the enlargement process and examined in this sitting. Is it that the impending elections make it preferable to overshadow the persistence of a very lively debate on the possibility of Turkey’s accession? This issue passionately splits opinion in Germany and is even tearing apart the Commission, if we are to believe the recent position of Commissioner Bolkestein against the entry of Turkey into the EU.
In any case, it is dangerous to state, as the Brok report does, echoing the Commission, that a lack of an agreement on Cyprus is an obstacle to Turkey entering the EU, because that implies conversely that such an agreement would give them an automatic right of entry.
Equally, it is totally premature to propose that Turkish should become an official language of the EU at a time when nobody knows what status would be granted to this language in the event of accession, nor the importance of the population affected, which must be taken into consideration if we want to stop multilingualism leading to unmanageable problems. There is, in any case, suspect haste in this.
. This report ‘on Bulgaria’s progress towards accession’ describes the underlying economic and political aims of the current enlargement of the EU.
The report is especially illuminating on economic questions: it ‘commends Bulgaria on its functioning market economy’, ‘encourages the government to continue with its economic reform programme’, ‘welcomes the increasing importance of the private sector’ and ‘is concerned that any postponement or cancellation of strategic privatisation procedures may lead to a reduction of foreign direct investment’. In other words, capitalism is welcomed and criticism is levelled at any reservations about the process of privatisation and at any obstacle to the greed of the current EU countries’ large-scale capital in Bulgaria’s strategic economic sectors.
Cynically, the report ‘calls on Bulgaria to remove the need for EU nationals to have a permanent residence permit to perform economic activities’, while saying nothing about the unacceptable constraints imposed on Bulgarians as regards their freedom of movement and residence in EU countries, even after accession.
The report also alludes to Bulgaria joining NATO, planned for 2004 – which remains an implied prerequisite for accession to the EU.
. As we are all aware, Bulgaria submitted its request to join the EU on 18 December 1995. The Commission recommended, however, that Bulgaria should not be part of the first wave of enlargement. At the time, the country was on the right track, as far as strictly political issues were concerned. When it came to economic criteria, however, progress had been extremely slow. This was in 1997 and 1998.
Once clear improvements to this situation had been observed, Bulgaria was finally invited, in 1999, in Helsinki, to open negotiations with a view to future accession. Since then, the country has made strenuous efforts to comply with EU recommendations, especially as regards the transposition of European legislation.
These efforts have now been acknowledged, and the rapporteur calls on the EU to strengthen its support, with the aim of preparing for accession at the earliest opportunity. I completely endorse this view and the observation that Bulgaria fulfils the main criteria for accession to the EU. I therefore voted in favour.
. This parliamentary report on ‘Romania’s progress towards accession’ is most illuminating and characteristic of the current process of the EU’s enlargement to Eastern European and Mediterranean countries.
I should like to highlight the rapporteur’s concern, when she states that ‘Romania has so far not received the stamp of approval concerning the full functioning of its market economy’, and recommends that the country ‘needs to persevere in its efforts of economic reform in all areas’. The report calls on Romania to ‘pursue its structural reform programme with enhanced vigour’ and to ‘complete their privatisation agenda’ in order to bypass what it sees as the ‘late start of privatisation and restructuring of public enterprises’. The aim of which, as the report explains, is to generate business that is attractive to direct foreign investment, in other words, to place the strategic sectors of Romania’s economy under the control of the large corporations from EU countries.
To conclude, I must say that, reading some of the points in this report, it is tempting to wonder whether, rather than giving ‘lessons’ to others, Parliament would be better advised to address first what is happening in the various countries of the EU.
. The admission of Romania to the EU in 2007 is quite rightly giving rise to misgivings and disquiet, but sometimes for the wrong reasons. Yesterday, I heard the Group of the European People’s Party (Christian Democrats) and European Democrats use the argument that, in Romania, too few businesses had been privatised over recent years. There were at least as many reasons to seriously criticise Romania when it was under its former right-wing government as there are now that the present one, which calls itself left-wing, is in power. Children begging and sniffing glue, poor people without any right to medical care, decaying buildings and public amenities, a democratic deficit, corruption and the collapse of public services are as much a fact of life now as they were then. I have even recently received the complaint from a Romanian party, the Socialist Workers’ Party, which now has to call itself the Socialist Alliance Party in order to remain legal, which started by gaining 4.6% of votes in elections in the 1990s, but was later, in the official results, given 3.9%, thus falling below the 4% threshold and remaining outside the parliament. It is doubtful whether Romania has ever met the Copenhagen criteria for a democratic state where the rule of law prevails, or that it will do so within a reasonable period of time. That can be a good reason not to put its accession on a faster track than that of Turkey, where too, much is amiss.
. I recall that it was on 22 June 1995 that Romania submitted its request to join the EU.
Once its situation had been analysed, in line with the criteria laid down in Copenhagen, Romania was demoted to the second group. Romania’s situation deserves special attention, and its route to accession appears to be a long one, with some difficult obstacles still to overcome. The country has a large number of problems to solve, which it must do if negotiations are to be successful. I acknowledge, however, that important steps have been taken in order to achieve accession – most importantly the Constitution was amended last autumn. I shall therefore vote in favour.
I am, however, especially concerned about certain areas that require urgent solutions to be found. The rule of law does not yet exist. Levels of corruption are alarmingly high. The judiciary does not operate independently. Media freedom is not safeguarded. These are just a few of the problems that must quickly be resolved.
I endorse the report, but I call on Romania to strive harder towards joining the EU in 2007, otherwise its accession will certainly be delayed.
. The VVD delegation is satisfied with the report and hopes that it will send a powerful message to the Commission and the Council about the need for Europe to become, by 2010, the most competitive knowledge-based economy in the world. If that is to be made possible, the European economy will have to be given adequate opportunities. Such opportunities are provided by the amendment to paragraph 33 adopted by the Committee on Legal Affairs and the Internal Market, which emphasizes the need for deregulation and for the reduction in the administrative burden for businesses, as well as the need for an independent advisory body to be set up to examine the practicability of EU legislation and its effects.
Becoming ever more detailed and sometimes intrusive, EU law is resulting in great dissatisfaction on the part of the business community and the public, which erodes support for Europe and has been shown to be one of the reasons behind the poor response to the European elections. The distortion of competition brought about by the profusion of administrative burdens laid on European firms means that economic regions such as the US and China represent an economic threat to our jobs and prosperity.
The VVD delegation, as part of the Group of the European Liberal, Democratic and Reform Party, has voted against the Group of the Party of European Socialists’ Amendment No 12, not out of any opposition on the part of Liberals to the principle of equal treatment, but rather because Amendment No 12 would replace the version of paragraph 33 that we want to see.
. The completion of the internal market is the main objective of big business, in order to safeguard the greatest possible privileges, squeeze small and medium-sized enterprises and exploit manpower more effectively. The enlargement of the markets goes hand in glove with the penetration of the private sector into public services and the selling off of the people’s wealth. Thoughtless privatisation, which is the constituent element of the single internal market, affects the most vital sectors and converts all social possessions to merchandise.
The Miller report welcomes the Commission’s proposals for the privatisation of public utilities. It waves the flag of competition and the four freedoms which accommodate big business. The opening up of the networks market, on the pretext of the alleged ‘benefits’ to consumers, also includes the water supply. In the name of profit, the fact that water is a social possession ,which no one can be deprived of, is being completely ignored. In other words, nothing will be left standing in the name of the profit of big business and the multinationals. The only thing we have not yet seen is privatisation of the air we breathe!
We believe that the workers must set their priorities and fight back against the choices of big business, and we are fighting with the workers and the working classes for new rights which respond to modern needs.
The report before us addresses the strategy of the internal market, an issue of key importance to the EU.
The report sets out the tasks that must be carried out by the EU, or, to be precise, by the Member States on an individual basis. The various areas of action encompass key questions in the pursuit of the most important aim, which has always been the continued development of the internal market.
We welcome measures aimed at reducing contraventions of Community rules and those that promote the opening up to competition of the energy, transport, telecommunications and postal service markets. It is equally important that we succeed in developing competitiveness, with a view to increasing growth and jobs. I should also like to highlight those proposals that will lead to a reduction in tax obstacles and to greater transparency in public procurement.
Given that this report will help to achieve what we hope will be a perfect internal market, in its various facets, such as persons, goods, services and capital, I voted in favour.
I should also like to point out, in this regard, that the sovereignty of states is a prerequisite that has always underpinned the construction of the internal market. This has remained the case throughout the phases of development that it has undergone. Sovereignty must be safeguarded.
I am therefore in favour of the Miller report.
The Moderates believe that the organisation and content of health care and health services, as well as of care for the elderly, are national issues that should not be dealt with at supranational level. Because the report prescribes in a very detailed way how the Member States are to organise their health care and health services, as well as care for the elderly, we have voted against it, and this in spite of the fact that we can, in principle, support a number of the proposals presented in the report, for example that concerning the right of EU citizens to health care throughout the EU.
. Health care systems across the EU face the same challenges: to deliver access for all, high levels of quality and financial sustainability. The Member States are responsible for organising and funding health care systems, but cooperation must be enhanced by exchanging information, experience and best practice.
We endorse the application of the open method of coordination and a detailed timetable, but Member States must lay down common objectives and indicators by the time of the 2006 Spring European Council.
Some Member States are struggling with long waiting times for certain treatments and ever-dwindling numbers of doctors, health care professionals and suitably qualified health care providers. Member States must improve the quality of services and, by means of the Structural Funds, must invest in infrastructure and the training and development of professionals in these sectors. A network of European reference centres for diseases must be created, in which a particular concentration of resources and specialist knowledge is required, with a view to improving the use of current EU capacity.
In view of the ageing of the population, these problems will be exacerbated, and as a result there will be a marked rise in the number of diseases requiring intensive medical treatment and long-term medical care. This will endanger the financial sustainability of health care systems.
. I have voted for this report to indicate my support for cooperation between the Member States in the field of health care and long-term care. I particularly support the principles contained in the report concerning access for all regardless of income or wealth, high quality of care, and financial sustainability of care systems.
I believe that the creation of an integrated framework and tighter coordination in the field of social security is an important part of our progress towards achieving the social dimension and social protection incorporated in the Lisbon process.
I support the call for the Commission to bring forward proposals for further progress on this matter and for the Council to adopt the principle of application of the open coordination method and a detailed timetable at the European Council next June, and for the Member States to lay down common objectives and indicators by the European Council in 2006.
As Liberals, we always put the individual at the heart of all political decisions. In her report, Mrs Jöns addresses the subjects of health care and health services which, in different ways, have a big effect upon individuals in their daily lives. She addresses many important aspects of health care and the health services, which we too, of course, consider to be of great importance to the population of Europe. We nonetheless believe that responsibility for health care and health services must remain as close to the user as possible. In order to obtain the best adapted health care and health services, we believe that responsibility must lie at national, rather than EU, level. We have therefore chosen to vote against this report.
. I should like to congratulate Mrs Jöns on her excellent report on the Communication from the Commission to the Council, the European Parliament, the European Economic and Social Committee and the Committee of the Regions – Proposal for a joint report on ‘Health care and care for the elderly: Supporting national strategies for ensuring a high level of social protection’, which has my wholehearted support. I particularly endorse the need to put forward measures intended to accomplish the three aims proposed by the EU in this area: access, quality and financial sustainability.
The ageing of the population is one of the greatest long-term challenges facing the EU. All Member States must therefore cooperate more closely and in a more structured manner, including those acceding in May, in order to define best practice in the sector.
. This report is based on a Commission communication on the proposal for a joint report on ‘Health care and care for the elderly’, supporting national strategies for ensuring a high level of social protection.
I welcome the report’s support for cooperation in health care and long-term care systems, with Member States continuing to be responsible for organising and funding health care systems. This will facilitate the exchange of ideas, experience and best practice.
I also agree with the rapporteur when she states that care at home by a member of the family or another person brings advantages and that people who provide such services should be supported. Important steps in this field were also taken in the Bastos report on reconciling working life, family life and privacy, on which we have voted during this part-session.
There must be a balanced geographical spread of suitable facilities for health care and long-term health care between urban and rural areas, and Structural Funds must be used to create infrastructure to provide health care and long-term care. These are essential steps that must be taken if we are to achieve our aims. I voted in favour.
That concludes the explanations of vote(2).
Mr President, on a point of order under Rule 181 of the Rules of Procedure, I tabled a written declaration under Rule 51 calling for a boycott of Ferrero SpA. This was initially distributed, but on 9 March I received a letter from President Cox stating that in his view it was inadmissible and he was therefore withdrawing it from circulation. Search as I may through the Rules of Procedure, I can find no rule allowing the President to act in such an arbitrary manner and no rule is quoted in his letter.
I therefore request that the matter be referred to the committee responsible. There is a long tradition of political campaigning through boycotts: Barclays over South Africa, Nestlé over breast milk substitutes and Shell over both Brent Spar and Kabinda. I find it staggering that the European Parliament forces us to be gagged in this way, without the appropriate committee being consulted. I therefore ask that you refer the matter to the appropriate committee for urgent consideration.
Thank you, Mr Ford. Your comment will, of course, be taken into consideration and noted in the Minutes.(3)
The next item is the Commission statement on Haiti.
I give the floor to Commissioner Solbes Mira on behalf of the Commission.
. Mr President, the Commission is extremely worried about the political, economic and social situation in Haiti and calls on all groups to abstain from violence and respect the Constitution. This idea of respecting international law, including humanitarian legislation on human rights and refugees, is essential.
The Commission supports a peaceful and constitutional solution to the crisis and that is necessary in order to hold free and equitable elections in the future within a climate which makes them possible.
The Union has also supported the initiative of CARICOM and calls on all the Member States to accept and support it as well. This initiative is based on the resolutions of the Organisation of American States and must contribute to a sustainable solution to the crisis. The European Commission has granted financial assistance to the mission of the Organisation of American States in Haiti in the sum of EUR 1.25 million.
Following the departure of President Aristide, the Commission has noted certain positive developments on the political front and, in particular, in the process which has led to the appointment of Mr Latortue as provisional Prime Minister. His appointment is an important milestone in the initiative of CARICOM and should open the way to a constitutional solution to the current difficulties facing the country, provided that the necessary measures are adopted to break the cycle of violence and establish a climate of security in Haiti.
Last week, the European Commission dedicated EUR 1.8 million in urgent humanitarian aid intended essentially for health assistance for people in the areas affected by the rebellion and in Port au Prince, and we are prepared to study the possibility of additional aid in accordance with humanitarian needs. In this regard, we are working in close cooperation with the UN Office for the Coordination of Humanitarian Affairs in Haiti in order to ascertain the existing needs. This team is receiving support and funding from our Humanitarian Aid Office (ECHO).
Finally, I would like to point out that the Commission is also working in cooperation with other international donors present in Haiti in order to coordinate development strategies and respond to the country's immediate needs, with a view to speeding up development aid as soon as the circumstances allow.
Mr President, 200 years ago, there was a slave revolt in San Domingo. The slaves overthrew their French masters and established the world's first black republic, which they named Haiti. A Proclamation of Independence pledged both brotherhood to those former masters whom 'do us justice' and 'its government henceforward to be one of justice'.
That was as good as it ever got for Haiti, which in our lifetime has sunk into poverty and terror. It has become a byword for state-sponsored violence and horror, with the Tonton Macoutes and the years of Papa Doc. With Aristide came a beacon of hope, which was snuffed out by a military coup, reinstated, but then the country steadily lapsed into a regime of economic decline, human rights abuses, murderous militias and dubious electoral practices.
Now it has imploded again. Bodies lie in the streets – victims of all sides – and children caught stealing beg for mercy to spare their lives. Children are at risk from hunger and disease. Factories and warehouses lie demolished, and with them have gone the jobs. Armed bandits, drug traffickers and death-squad leaders are exploiting the leadership vacuum. The world listened too late to Caricom's increasing anxiety, as so eloquently expressed by Louis Straker, Deputy Prime Minister of St. Vincent and the Grenadines, at the ACP Joint Parliamentary Assembly in Addis Ababa a few weeks ago. By that point it was too late to bring the government and opposition together – not that the opposition was particularly helpful when it came to sticking to its conditions for cooperation.
What can be done? France has sent troops to join those of the US. Presumably they will keep their EU partners informed, consult with them, and call on them as and when necessary. Should the rest of us wring our hands and leave it to them? Do we follow in the wake of UN resolutions? Do prepare and activate our humanitarian and subsequent development aid? Do we contribute to the cost of peacekeeping? Do we respond to UN calls to unblock roads to bring food and aid to the north? Do we help the local police to recapture the 3 500 prisoners who have escaped from 20 prisons, making it difficult to bring to justice the perpetrators of crimes during military rule? We need to do all these things. We need to release the frozen EDF monies. We need, once the multinational interim force has re-established order, to support CARICOM initiatives for a stabilisation force. We need to give support to the Prime Minister, Gérard Latortue, appointed by the Council of Wise Men, and the interim President, Alexandre. Then we need to help with bringing the guilty to justice and the establishment of a truth and reconciliation commission.
On a day when terror has struck on our own continent, in Spain, and our hearts are with the people of Spain, we need to find room in our hearts for the people of Haiti too and to lend them our support and help them to have justice.
– Mr President, the profound structural crisis in Haiti calls for long-term involvement on the part of the international community. Failing that, there is the threat of continuing political and socio-economic collapse, with all its terrifying consequences for its people.
I have recently read reports from reliable sources in Haiti of just how little change there is in the situation there, and how grave it continues to be. Even more than the restoration of public order, the first priority is the rehabilitation of Haiti’s national police force, at the heart of which are reliable people who deserve every support on the part of the interim international emergency force. After all, in that way alone will it be possible to proceed with the mass disarmament of all the lawless warring groups. So far, though, the international emergency force continues to adopt too passive an approach; the result is open season for criminals and armed gangs. So it is, according to informants on the ground, that the bloodletting in Haiti continues. This is quite unacceptable, Commissioner. I call upon the international community to take firm action in Haiti in order to stabilise the situation. What will otherwise become of the provision of humanitarian aid?
In the meantime, the foreign aid workers who remain are under enormous pressure as they attempt to alleviate the misery. Let me quote from what one of them said: ‘Personally, though, I am still convinced of the usefulness of what we are doing here, or else I would have left the country a long time ago; my family are worried about me, and that is what they have asked me to do. I think that, in these difficult times, it is more than ever vital not to leave the people of Haiti alone in their struggle for autonomy and democracy and to support them without controlling or coercing them.’
Such a courageous, steadfast voice must speak to us and bid us get involved in Haiti. What are we to make of the tireless dedication of these brave aid workers? They do not want to leave Haiti; nor, in any case, can they. I therefore ask the Commission, while we await a new government in Haiti, to use its best endeavours in order to resume ongoing activities as soon as possible. In that way, we will be keeping hope alive among the rural population and we will not be wasting any more time.
Mr President, I was totally taken aback when reading the draft resolution by this House on the situation in Haiti. I was expecting France and the United States to be congratulated – especially France, as a European country – for having put an end to an insurrectionary crisis, which was visibly degenerating into a very serious civil war. Yet, I did not see such congratulations in the draft resolution, even though the European Union has been saying, for several weeks, that it is greatly concerned about the outbreaks of violence and called on all political forces, without exception – and I am quoting the Presidency declaration of 18 February – to refrain from any kind of violent behaviour. These friendly calls came to nothing, whereas France and the United States have at least achieved something.
I was also expecting France to be congratulated for not being cravenly disinterested in a country with which it maintains cultural links and with which it has long-standing ties of affection, even though this country is in immediate proximity to the United States. France intends, in this way, to show that it is still aware of its historic commitments and the European Parliament should have been able to support this act of responsibility. I also expected France to be congratulated on having implemented a measure for preventive diplomacy, a measure to which the European Union, if it had been a good sport, would have been able to lend its support.
Instead, the proposed resolution seems to primarily deplore, without daring to say so clearly, the fact that a European country took an initiative without continually remaining in the ranks of those who issued friendly calls. This is a negative attitude and altogether deplorable, which leads the draft resolution to surprising expressions. For example, I see in Recital F, that the conditions for the departure of Jean-Bertrand Aristide are criticised in a veiled manner and he is referred to as President, even though everyone knows, and the report itself recalls this in Recital H, that the election to his second term in office took place without the participation of the opposition parties, which wished to protest against the vote count at the previous parliamentary elections, thus creating a crisis which has only got worse and degenerated since.
I also see, in paragraph 11, that the European Parliament called for the multinational interim force, authorised by the United Nations Security Council, to be formed, not of French, US and Canadian military personnel, but of United Nations peace-keepers, as if the European Parliament’s one overpowering concern was to exclude from this force the countries that have a presence in the region, because they are the ones primarily interested.
To conclude, Mr President, I am disappointed that the draft resolution does not recognise that France acted out of duty and general interest, that it gave assistance to a population in danger – to avoid the worst – and that France defended the sovereignty of the Haitian people and that furthermore, France endeavoured to protect the legitimacy of a process of political restoration. This, I stress, is par for the course because the Council of seven wise men, representative of the diversity of Haitian society, has just nominated a Prime Minister, Mr Latortue, with the approval of the interim president Mr Alexandre, which, by the way, makes Recital K of the draft resolution somewhat out of date. We should welcome this recent decision, which is within the context of a move towards reconciliation and opens the way to forming a transitional Government of National Unity that will itself be responsible for preparing the next elections.
. Mr President, I would like to thank the speakers for their comments.
I would just like to mention two additional elements. Firstly, the Council, in its statement of 1 March, clearly highlighted its support for the creation of a provisional multinational force to be deployed in Haiti, thereby supporting the Council of the United Nations.
Secondly, with regard to the possibility of using funds from the eighth EDF, the Union has made the normalisation of relations conditional upon compliance with the necessary conditions and measures laid down in the resolutions of the Organisation of American States and that is the direction we are continuing to work in. Meanwhile, in cooperation with CARICOM, we are prepared not only to provide the scheduled humanitarian aid funds, but also any additional sums which may be necessary.
Thank you, Commissioner Solbes Mira, in particular for being succinct.
To wind up the debate I have received six motions for resolutions, in accordance with Article 37(2) of the Rules of Procedure.(1)
The vote will take place after the debate.
The next item is the Commission statement on the effecton the marine environment of low-frequency active sonar.
. Mr President, the Commission is aware of the current concern about the impact of sonar on marine mammals. Its low- and medium-frequency pulses can disturb cetaceans and there is also information to suggest that these sounds may impact on other types of fish and their behaviour.
European legislation – particularly the Habitats Directive – obliges EU Member States to take the necessary measures to establish a system of strict protection for all cetaceans present in European waters. Nevertheless, in the absence of an exhaustive and authorised analysis taking up all the information available in relation to the effects of sonar, it is extremely difficult to adopt a clear position on it.
This issue was raised by the Commission at the meeting of the Habitats Committee on 20 November 2002 and the highly complex information subsequently obtained from the Member States and regional marine environment organisations in this regard must be considered together with additional scientific studies.
On 25 September 2003, the Commission asked a specialised and independent scientific body – the International Council for the Exploration of the Sea, in Denmark – to produce a report and a scientific evaluation of all the relevant information regarding the effects of sonar on cetaceans and fish, to highlight the gaps in our current knowledge and to produce recommendations with regard to future research.
The Commission is also interested in hearing points of view on other possible measures which may reduce the effect of sonar on this type of marine animal.
Only on the basis of solid scientific information will it be possible to determine at Community level, in a coherent and cooperative manner, the measures necessary in order not to disturb cetaceans by means of sonar related activities, guaranteeing compliance with the provisions of our Habitats Directive.
Furthermore, the Commission is aware of the possible effects of military activities on the environment but it is not possible to take more Community measures to regulate the development of new military technologies owing to the lack of Union competences in this specific area.
– Mr President, I wish to say how pleased I am that the debate on the low-frequency active sonar radar system continues in the European Parliament, although it makes slow progress. In January last year my oral question to the Commission on the environmental impact of the LFAS radar system was discussed. Commissioner Solbes Mira, you promised then that the Commission would send all the Member States a communication on the matter. Thank you for saying that the possible adverse effects on the environment of radar equipment contravene the Habitats Directive on the protection of nature. The Commission stated that action must be taken to look into the effects of LFAS. It is good that the matter is making progress.
Last October, as part of a delegation from Parliament, we handed in a petition on this issue signed by 85 000 people and 68 environmental organisations at NATO’s headquarters in Brussels. In the wake of this initiative, more scientific evidence on the matter was also obtained. Recently, Nature magazine published an article on the subject which made a reference to 14 whales that beached in the Canary Islands last year in September, all of which died. At the same time naval exercises were being undertaken in the area, and four hours after they had begun the whales started to beach themselves. They were found to have suffered from serious haematomas, damage to the liver and internal organs. and they showed signs of divers’ disease, as it is known.
I therefore continue to appeal to the NATO member states that they should restrict the use of radar systems until their environmental effects and connection with the recent whale deaths have been fully investigated. Low-frequency radar systems developed by the United States of America and the NATO countries might be causing whales to stray onto beaches and doing damage to their internal organs leading to death. The high-decibel and low-frequency sound of the radar can travel thousands of kilometres in the sea. The United States has been developing the LFAS system since the 1980s to watch submarines that use new technology, which are hard to see using the former passive radar systems. The monitoring of territorial waters is a legitimate objective, but the harmful effects of the LFAS system does not seem justified. Alternative technologies should therefore be developed.
Whale deaths have occurred in areas where the United States has tested the system. In March 2000, in the Bahamas, 17 whales were beached and eight of them died at the same time as the navy’s radar system was being tested at sea. Post mortems conducted on the dead whales revealed haematomas in their brains and inner ears produced by extremely loud noise. The US navy stated in its report on the Bahamas case that the radar system had been the most likely cause of death. Loud noise drove the whales onto the beach, where they died of heatstroke and finally, also, of internal haematomas.
Mr President, the issue we are dealing with has been occupying the European Parliament for years, although with low intensity. That is, there is a European Parliament Resolution from 1999 on the effects of military technology on the environment and, in relation to this specific issue, there are a couple of written questions to the Commission, the first presented by Mr Sturdy and replied to by Mr Busquin, which indicated that no aid had been requested for research into this issue, and the second, subsequently, by Mrs Caroline Lucas, replied to by Commissioner Wallström, on the effect of low-frequency sonar.
Commissioner Wallström has agreed – or at least Mr Solbes now agrees with what she told us at the time – that this issue falls within the scope of the Habitats Directive. That is to say that the Community has some competence in this area, even though it is of a military nature.
We must remember that at the moment the United States federal courts have issued a ban against the US Navy to prevent it from using high-power and low-frequency sonar in the Pacific Ocean, in order to prevent damage to marine fauna.
As my predecessor, Mrs Korhola, pointed out, NATO military operations were carried out in 2002 with the participation of European Union ships in waters of Fuerteventura and Lanzarote and as a result 14 whales were beached.
Studies have been carried out by two professors, one from the University of London, Mr Paul Jepson, and the other by Mr Fernández from the University of Las Palmas, published in ‘Nature’ magazine in November 2003, which highlight the effect of sonar operations on whales. They apparently produce disorientation in whales which makes them surface suddenly; this gives rise to the phenomenon of decompression, nitrogen accumulates in the whales’ blood and this produces the classic phenomenon of the bends. In other words, from a scientific point of view the connection is proven.
We are talking about a species of small whales, similar to dolphins, beaked whales, which are in a very desperate situation and the question we are currently asking is what is this military technology for? Because the reason why the United States are developing this new low-frequency sonar is in order to detect silent submarines which only they manufacture. In other words, if no other country in the world currently has the technology to manufacture these silent submarines, what is the point in our ships, which belong to NATO and are linked to the United States Navy, developing this technology?
Immediate damage is being done to these species. I believe that the Commissioner has replied correctly, but, in view of the scientific studies we already have and the existence of that European Parliament Resolution of 1999 – which the Commissioner knows about since he knows the waters I am talking about very well – I believe the time has come for the Commission to consider the possibility of taking initiatives which, within the context of maintaining the Commission’s competences, allow the Community institutions to deal with this issue.
As the Commissioner knows, the European Union is currently heading towards some type of defence and security policy. At least it is already included in the Union Treaty, and I believe that, within the framework of this Union defence and security policy, we must also consider the negative effects of such a policy.
I therefore hope that this first Commission statement will mark the start of a new Community policy and that, at least during the next legislature, this Parliament will receive some indication from the Commission about the direction we are taking. On the basis of the study in ‘Nature’ magazine by Professors Jepson and Fernández, I have the impression that, from a scientific point of view, the effects of this low-frequency sonar on the survival of cetacean species is clear.
We now have to begin to recommend concrete measures, calling on the States, at least within the framework of intergovernmental cooperation, to take account of these conclusions in order to contribute to maintaining our already suffering marine fauna.
Mr President, ladies and gentlemen, concerning the use of low-frequency sonar, I will first of all raise three questions and then, in conclusion, I will make a suggestion.
Firstly, as the two Members who spoke before me mentioned, this question has been discussed here, in this House, on several occasions and we have already been told, in particular by Commissioner Solbes Mira, that we needed more information. We learn today that a study has been commissioned by a Danish organisation, but it could end up seeming rather odd that additional information has been so long in coming.
In actual fact, if we apply the precautionary principle in accordance with the Treaties, we already have enough proof of serious risk ensuing from the use of these sonars, in particular for whales. This justifies the immediate establishment of a moratorium on their use, in order to collect the necessary information to establish additional scientific proof. Do we really have to wait for the worst-case scenario to happen before we do something?
Secondly, we are well aware of the worrying state of fish stocks today, both in Europe and on a global scale. It is not surprising that we have heard that there are elements indicating that the signals sent by these low-frequency sonars affect the movements of shoals of fish, which could carry them to dangerous zones that threaten their very existence. Can we allow ourselves the luxury of developing and using a technology that, when it is tested in peacetime, risks worsening the situation of the disappearance of fish stocks?
Thirdly, the EU has taken the first steps towards a common defence policy and also a common arms industry. This will without a doubt impact on European research, industrial policy and the general development of the EU. At a time when our societies are showing a growing demand for environmentally friendly solutions, we must prove that Europe, in pursuing the Lisbon objectives, is capable of being a world leader in sustainable technologies. Will we be able to do so if we are incapable of effectively reacting to the development of the use of technologies that are as suspect as low-frequency sonars?
In conclusion, it is imperative, if development is to be environmentally, socially and economically sustainable, that we do all we can as MEPs to influence, with the means available, the basic joint decisions that are being taken in the area of the arms industry. This is why I am strongly calling on Members to support my proposal to conclude this debate with a resolution in our next part-session, here, in Strasbourg. This is the only way that Parliament will have a significant position to communicate to the various actors.
. Mr President, the Commission is sensitive to this problem. We are aware that the scientific evidence of the problems caused by this kind of sonar is increasing. Nevertheless, we believe it is essential to carry out a more exhaustive analysis of the current scientific knowledge, which will undoubtedly incorporate the progress already made – such as that mentioned by Mr Medina Ortega in relation to the article by Professors Jepson and Fernández.
When taking decisions, the Commission will undoubtedly have to consider the aspects within its competence, national responsibility in relation to habitats directives and the Member States’ margin for manoeuvre in applying the precautionary principle and, unquestionably, the specific reservations on military issues which must not stop us from insisting that NATO and the military authorities pay due attention to these problems, particularly in relation to those cases which do not raise specific problems in the short term.
The next item is the joint debate on the following motions for resolution tabled by the following Members:
– Mrs Isler Béguin and Mrs Schroedter, on behalf of the Group of the Greens/European Free Alliance, on Ukraine (B5-0129/2004);
– Mr Belder, on behalf of the Group for a Europe of Democracies and Diversities, on Ukraine (B5-0132/2004);
–Mr van den Bos, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Ukraine (B5-0135/2004);
– Mrs Caullery, on behalf of the Union for Europe of the Nations Group, on Ukraine (B5-0137/2004);
– Mr Wiersma and Mr van den Berg, on behalf of the Group of the Party of European Socialists, on Ukraine (B5-0139/2004);
– Mr Posselt, Mrs Stauner and Mr Tannock, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, on Ukraine (B5-0141/2004);
– Mr Vinci, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Ukraine (B5-0143/2004).
Mr President, in a true democracy a struggle for political power and ideas is healthy and gives people their own choice of government and political leaders. However, the results of an election can never be made certain before polling, preventing people from dismissing an unpopular regime. President Kuchma's belated interest, shortly before his term of office expires, in transforming Ukraine's system from an executive presidential to a parliamentary majority one, with an appointed executive prime minister, raises suspicions that this is a political manoeuvre designed to perpetuate his hold on power when he is trailing far behind opposition leader Mr Ushanka in the polls.
The first constitutional amendment vote in this direction on 24 December was strongly criticised by the Parliamentary Assembly of the Council of Europe because it used a show of hands. Some deputies were even photographed with both hands in the air, which is clearly against the Ukraine parliament's own rules of procedure and a violation of Article 3 of the Council of Europe's Statute, to which Ukraine has made a binding commitment and whose violation could jeopardise Ukraine's membership.
The PACE also criticised the behaviour of the opposition, which protested by blocking all the parliament's work. On 3 February, and under international pressure, the constitutional bill was amended, which we must welcome as an improvement, to maintain a directly elected president – albeit a weakened presidency – and introduce lifetime security of tenure for judges in order to carry support from the socialist block of Mr Maroz, which has also declared that it will only support the final reading of the bill if substantial reforms are made to democratise the parliament via a proportional representation system. Once again, the government invoked questionable emergency parliamentary procedures to accelerate the voting and bypass national or parliamentary debate.
I would also like to remind the Ukraine Government that under their constitution, normally a constitutional change requires a confirmatory referendum by the people.
Like the rest of this House, I am also concerned about measures which might stifle open and free debate in Ukraine. Certainly pressure on the opposition media is commonplace. The case cited in the resolution of the paper is a bad one, in my view, as it was understandably and rightly prosecuted for publishing three extremely anti-Semitic articles. The government also claims that the end of Radio Liberty broadcasts was entirely due to commercial considerations rather than political reasons of pressure on the opposition.
In defence of Mr Kuchma, the United States allegations of breaking United Nations sanctions last year by exporting the Kolchuha radar system to Iraq have not been proven, as no such radar system has ever been found during the weapons of mass destruction search in Iraq.
Ukraine is now at a crossroads between a western-style democratic future with EU aspirations, which we in the European Parliament support in principle, and reverting to a semi-democratic authoritarian type of system. The choice is Ukraine's to make. We strongly believe the former is preferable for the future prosperity and freedom of its people and that wonderful country.
Mr President, ladies and gentlemen, our European Union is enlarging by bringing together, on the basis of its values and standards, the countries of Central and Eastern Europe liberated from decades of communist oppression. This harmonisation from the top down of the political and economic spheres, which is what the accession countries have called for and sought, maintains the stability and prosperity of this European area.
Enlargement has, however, brought to light and made us see a new neighbourhood on the edge of Europe. Ukraine is one of the European countries that are working hard to extricate themselves from the negative effects of and practices carried out by last century’s Sovietism. The contrast with a Central and Baltic Europe, that is standardising and restoring rights, highlights the democratic deficits, the multiple restrictions and economic insecurities that remain throughout this new neighbourhood.
Of course, this social, political and economic divide between the two poles of the same Europe means that the European Union must, within the context of its enlargement, activate its measures, means and initiatives, and its mutual assistance based on solidarity. This decoupling of the enlarged Union and its Eastern neighbours also, and above all, raises the issue of the European Union’s historic links with its Eastern cousins where Community interest is too restricted to making its border more secure and to its nuclear facilities. Instead of today calling for the Tacis programmes in Ukraine to be stepped up, in order to economically restore some sort of stability with this neighbour, why did we not make our solidarity, our programmes and our budgets more open to them after 1991? Nevertheless, Ukraine fully contributes to the European identity and its government stands by its claim, despite the reluctance of the European Union, to take its legitimate place there.
The European Union has a political and moral obligation to the Ukrainian people to set to work to effectively restore the fundamental freedoms to their country: freedom of thought, freedom of speech, freedom of political and union association. It is imperative that the European Union remains vigilant, as regards the places of detention, and that it should also be present at the next elections. However, as the current enlargement shows, there are no better foundations for the rule of law, democracy, human and environmental rights than those in the European Union, and not those on its doorstep. It will be at the cost of a new enlargement: this will be the price we will pay for the unification of Europe.
– Mr President, the day before yesterday, an estimated 5 000 to 7 000 Ukrainian citizens demonstrated in Kiev, their country’s capital, calling for ‘freedom for the word’. This demonstration was in response to President Kuchma's regime’s increasingly repressive policy on the media. Last Saturday, the had some justification for writing on its front page that opposition media in Ukraine had to fear for their continued existence. The situation reflects this. Exactly a week ago, Nikola Tomenko, chairman of the Ukrainian parliament’s committee on media freedom – note its name! – delivered a devastating indictment in the parliament, the Verkhovna Rada; presidential elections are to be held this year, and President Kuchma is attempting to use all possible means to suppress dissident opinions. In this connection, there is currently a great deal of controversy surrounding the death of Yuri Chechyk, the director of the private radio station, last Wednesday. Chechyk lost his life in a traffic accident on the way from his home in Poltava to Kiev for a meeting with Radio Svoboda, the Ukrainian branch of Radio Liberty. This fact alone has aroused suspicion about Chechyk’s unexpected death. Only a few hours after his death, the Ukrainian security services stormed the Kiev station Radio Continent and seized all its broadcasting equipment. This station had evidently incurred the displeasure of the Ukrainian powers-that-be by transmitting programmes from Radio Liberty. Radio Continent’s director has, in the meantime, left the country post-haste, himself stating that he has done so in fear of his life. It was Radio Continent, too, that employed the journalist Georgi Gongadze, who went missing in the year 2000 and was later found decapitated. The campaign that President Kuchma and his associates are evidently waging, at the present time, against independent media contradicts Kiev’s official claim to be promoting democracy in Ukraine and to be seeking to draw closer to Europe.
At the beginning of this week, the former US Secretary of State, Madeleine Albright, writing in the New York Times, called for action on both sides of the Atlantic to defend political and personal freedom in Ukraine. I hope that Washington and Brussels will indeed close ranks, as Albright puts it, in order to defend freedom’s borders and set them wider.
Mr President, on behalf of the PSE Group, I wish to say that we recognise the importance of Ukraine as a country with historical, cultural and economic ties to the EU and with long-term aspirations of membership of the European Union. We also welcome the preparation by the Commission of the action plan – due to be ready in spring this year – that will enable Ukraine to integrate progressively into EU policies and programmes.
However, a genuine partnership can only develop on the basis of shared common values, in particular democracy, the rule of law and respect for human and civil rights. At the moment, those conditions are not being met in Ukraine and the situation is deteriorating. Prison conditions, arbitrary detention and excessively long periods of pre-trial detention in Ukraine remain serious problems. Freedom of expression – as some of my colleagues have mentioned in more detail – is coming under increasing threat and there have been a number of serious violations of the rights of the independent media and journalists.
We therefore call on the Ukrainian authorities to improve prison conditions and end arbitrary detention and excessively long periods of pre-trial detention. We call on the government of Ukraine to respect freedom of expression and to undertake sustained and effective measures to prevent and punish interventions against free and independent media. We ask the government to clarify allegations that its secret services were instructed to spy on journalists and Ukrainian and foreign politicians in their respective home countries in order to discourage them if necessary from continuing to take up human rights issues. We ask the Ukrainian authorities to make a formal commitment to hold October's forthcoming presidential elections in conditions of the greatest possible transparency, and hope that the European Commission will consider, along with Parliament and other bodies, whether we should send an election observation mission.
– Mr President, Ukraine is without doubt a European country – one of the largest – and we must not forget how this European country was for decades oppressed and plundered as a Soviet colony. There is no room for self-righteousness in the criticisms we level at Ukraine today, for we, thank God, have been spared a fate such as theirs – or, at least, most of us have been. There is much, then, that we have to appreciate and understand.
For Ukraine to develop will take some time. We in this House have, over recent years, done a great deal to support Ukraine, and even before the great changes between 1989 and 1991 there were elements in Western Europe who cooperated with it. I am thinking here of the Ukrainian university in exile in my electoral district in Munich, or of Radio Liberty, which used to broadcast from Munich, which was perhaps something of a free Ukrainian metropolis. That has always given us a great deal of sympathy and understanding for the Ukrainian people in their aspiration towards a life of their own.
We cannot, however, show any consideration towards politicians who are not merely corrupt, who are not merely dragging their heels when it comes to getting their country to make progress, but are even doing the very opposite by trying to freeze to death the tender shoots of democracy and the rule of law, who are actively using criminal methods to counter their opposition, and attempting to silence their critics in the media. To take one example, it is an appalling scandal when a Member of this European Parliament – Mrs Stauner, and she is surely not the only one – is shadowed by an officer of the Ukrainian secret police, because she brought members of the Ukrainian opposition into this House or raised critical issues, such as the trade in organs, the trafficking in children and many other problems that there are, unfortunately, not only in Ukraine but also with Ukraine.
Our policy, then, must be an utterly unambiguous one. While we must, in principle, be sympathetic towards the Ukrainian people as an important European partner, we must speak out strongly against, and take firm action against, all those who, in whatever way, seek to whittle away and destroy the democracy that is coming into being in their country.
Mr President, Commissioner Solbes Mira, ladies and gentlemen, in 2002, I travelled at Easter to Ukraine as one of the European Parliament’s election observers. I noticed with concern how remarkably fearful and uneasy people were, and particularly young candidates, about freely expressing their political opinions. Within the framework of the Commission’s programme for a wider Europe, I have worked to bring about a situation in which, as in fact has happened, the European Parliament might come down in favour of Ukraine’s adopting a European perspective and, having at one time been a European nation, becoming a member of the EU.
At the same time, I wish to call attention to the fact that Ukraine is a very old nation. In terms of statehood, it is, however, young, having been subject to Russian and Soviet control. Against this background, it is all the more unfortunate that so many in the media and journalism are getting into trouble, that Radio Liberty is being closed down, that the biggest opposition newspaper, Silsky Visty has been brought before the courts, that the privately owned radio station, Radio Dovira, has been silenced and that journalists are not only being exposed to threats but have, in some cases, in fact been murdered. The deaths of the journalists Georgi Gongadze and Jurij Tjetjiks have in actual fact still not been explained.
Many here in the European Parliament have warm feelings towards Ukraine. We are therefore all the more distressed about the developments, especially in the media, in a country that is one of the most dangerous countries of all in which to work as a journalist.
In June 2003, the Canadian Senate adopted a resolution addressing the genocide and mass starvation under Stalin in which seven million Ukrainians died. Let us remember these events. Every year, the fourth Sunday in November is a day for commemorating this genocide and this mass starvation.
– Mr President, I think it is important that in any policy relating to a larger Europe and partnership that we remember the importance of Ukraine as a country that certainly has historical, cultural and also economic ties to Europe. At the same time we have to remember, and remind the Ukrainian administration, that real partnership can only be developed through democracy, the rule of law and a respect for civil and human rights. Ukraine really still has much to do in these areas. For example, freedom of speech and the independent media are continually under threat in Ukraine and the rule of law does not function in any satisfactory way. Poor prison conditions, random arrests, and excessively long pre-trial detentions are still serious problems. The resolution lists many concrete defects and violations of human and civil rights, which have to be put right for partnership to really develop.
The EU must encourage Ukraine to strive for better government and democracy. One instrument for this is the TACIS Democracy Programme, which should be used to strengthen the independent media, so vital for the creation of civil society, and democratic institutions. The Council and the Commission should monitor developments in Ukraine carefully and play an active and transparent role in organising the presidential elections in October, as well as other matters.
. Mr President, I would like to begin by emphasising the importance the European Union attaches to Ukraine as a strategic partner. This is reflected in our common strategy agreed in 1999 and our cooperation within the framework of the Association and Cooperation Agreement.
With the enlargement of the Union on 1 May, the Union and Ukraine will become neighbouring areas and therefore over the coming years we will have an even greater opportunity to enhance our relations.
Within this context, as you know, we have implemented our neighbourliness initiative which sets ambitious objectives for intensifying cooperation in many areas, basing that cooperation on an unequivocal commitment to shared values and the effective application of political, economic and institutional reforms.
The European Commission therefore appreciates the attention being paid today to the debate on the process of political and constitutional reform under way in Ukraine and particularly the freedom of the press.
These are the issues we must continue to deal with within our current debates. I would also like to make a few comments and point out the importance of the issues within the context of the coming elections in October.
With regard to the substance of the constitutional reforms, I would like to reiterate the statement of 29 January. Naturally, it is Ukraine which must choose its own form of government and its Constitution, in accordance with European democratic standards, but the circumstances and the way in which the debate on this reform is being carried out continue to cause concern.
At the same time, we were pleased to see that the Ukraine parliament, at the beginning of February, adopted proposals for constitutional reform initially intended to take account of the criticisms made by the national opposition and the critical comments of the Council of Europe and the Union. This represents a step forward.
Within the context of the coming elections, the problem of freedom of the press is going to require special attention. On several occasions the Union has insisted on the need for a more transparent relationship between the press and the public powers based on the unequivocal rule of law and the effective protection of the rights of journalists.
The recent judicial decision to close an opposition newspaper and a radio station have raised new serious questions. The Union will therefore continue to clearly express its concerns with regard to the freedom of the press and will continue to insist that the role of the press be adequately respected, as should be the case within the context of freedom, within a democratic system.
I will make a comment on your request for information on the sending of observers to the elections. The priorities for formal missions of electoral observers within the Union have been defined by the Commission and Parliament in close cooperation. Generally speaking, missions as such are not sent to countries which are Member States of the OSCE – as in the case of Ukraine. However, as is customary, we intend to carry out coordination and cooperation work with the Office for Democratic Institutions and Human Rights of the OSCE, which is preparing a long-term observation mission. Furthermore, the Commission hopes that the European Parliament will once again send its own team to join with this OSCE mission, as it did for the last parliamentary elections in Ukraine.
I would like to end by assuring you that the Commission is closely following all the issues raised by the honourable Members in this debate within a constructive atmosphere with our Ukrainian partners. Within this context, we are right now producing and applying several specific projects to assist and cooperate with Ukraine in order to make progress on institutional aspects.
Thank you very much, Commissioner Solbes Mira.
The joint debate is closed.
The vote will take place at the end of the debates.
– The next item is the joint debate on the motions for resolution tabled by the following Members:
– Mr Fernández Martín and Mr Salafranca Sánchez-Neyra, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, on Venezuela (B5-0123/2004);
– Mr Linkohr, Mr Medina Ortega, Mr Pittella and Mr van den Berg, on behalf of the Group of the Party of European Socialists, on the human rights situation in Venezuela (B5-0126/2004);
– Mrs Boumediene-Thiery, Mrs Frassoni, Mr Lipietz, Mr Mayol i Raynal, Mr Nogueira Román and Mr Ortuondo Larrea, on behalf of the Group of the Greens/European Free Alliance, on the human rights situation in Venezuela (B5-0128/2004);
– Mrs André-Léonard and Mr van den Bos, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Venezuela (B5-0136/2004);
– Mr Bertinotti, Mrs Figueiredo, Mr Marset Campos and Mr Wurtz, on behalf of the Confederal Group of the European United Left/Nordic Green Left on Venezuela (B5-0144/2004);
– Mrs Muscardini and Mr Queiró, on behalf of the Union for Europe of the Nations Group, on the situation in Venezuela (B5-0147/2004).
Mr President, Venezuela is currently suffering a crisis which is leading to a social polarisation with unpredictable consequences, and has cost the lives of a number of people.
This Parliament’s position, during the long Venezuelan crisis, has clearly expressed the need to find a peaceful solution, a solution through dialogue, a constitutional solution and a solution achieved through essentially electoral means. This solution was enshrined in an agreement between representatives of the government and of the Democratic Coordinator by means of a recall referendum, which is the constitutional mechanism laid down in Venezuela’s Magna Carta, which allows the popular support for the President of the Republic to be revalidated.
The recent decision of the National Electoral Council not to validate a significant number of signatures collected in order to call the referendum does not, in our opinion, respect either the spirit or the letter of those agreements and has been the catalyst for the recent events in that country.
We believe it is clear, Mr President, that citizens cannot be deprived of exercising their legitimate rights and that the National Electoral Council is obliged to facilitate and guarantee the exercise of the popular will.
This Parliament, therefore, by means of this compromise Resolution, signed by three political groups, must call firstly for calm and moderation. It must call on the government to guarantee the rights of all citizens, including the right to peaceful demonstration. It calls on the National Electoral Council to accept and adopt without delay the recommendations of the mission of the Carter Centre and of the mission of the Organisation of American States. It reiterates its support for the agreements reached between the government and the Democratic Coordinator. It expresses its concern at the failure to comply with them and calls on the government to guarantee their implementation as soon as possible.
Mr President, it is also necessary to call for a redoubling of the European Union's efforts, with the aim of ensuring that these agreements between the government and the Democratic Coordinator are complied with. I believe that the most desirable thing, as a result of these agreements, would be for a recall referendum to take place soon, which is the European Union's desire, expressed by means of various statements by the Council of Ministers of the European Union on the initiative of the Commission, and for a mission of European Union electoral observers to be appointed to accompany this process of ratifying and holding the recall referendum, which is the institutionally established mechanism.
Mr President, as my predecessor, Mr Salafranca Sánchez-Neyra, said, this motion for a resolution has the support of three political groups, the three largest in the House.
The motion for a resolution is in line with the statement of the Presidency-in-Office of the Council of last February, which urged compliance with the agreements between the government and the opposition. In this regard we are facing a degree of contradiction because the current Venezuelan Constitution has been drawn up by the party currently in government with a large majority. Nobody obliged the government to include the recall referendum in that Constitution, but it was included. Nobody obliged the government to reach an agreement with the opposition on 29 May 2003, but it was reached. Furthermore, that process is currently being carried out in cooperation with the Organisation of American States, the Carter Centre and also, to a certain extent, the European Union – because we are contributing to the process.
At the moment, in line with the statement of the Presidency-in-Office of the Council and in view of events, Parliament, which has expressed its opinion on Venezuela on other occasions, wishes to point out that constitutional rights can be infringed by violation of essential procedural requirements and we believe that in this case there is a violation of essential procedural requirements, since by alleging that there were certain ‘coincidences’ in handwriting, hundreds of thousands of signatures have been annulled. Other procedures could have been used. If it was believed that those signatures were not correct, a system of sampling could have been used, for example, in order to verify whether those hundreds of thousands of signatures were really correct. But what is not acceptable is for them to be annulled in this way without in any way bearing in mind more that the one million signatures needed for a recall referendum would have been collected.
We are currently facing a decision by the National Electoral Council, supported by the government, which is intended to deprive Venezuelan citizens of a constitutional right recognised in the Constitution of the Bolivarian Republic of Venezuela.
I believe that the resolution is very clear. We are not trying to inflame passions. Quite the opposite. We are appealing for calm. But we want this process of restoring constitutional normality to conform to the spirit of the agreement of 29 May 2003. In other words, it is not a question of one side imposing its will on the other, but neither is it a question of preventing the exercise of a constitutional right such as the right to call for the recall of a President. And to do so in the way that the National Electoral Council has done, by annulling signatures en masse, makes the exercise of that right impossible.
At the moment, it is clear that the Carter Centre for Democracy and the Organisation of American States are negotiating with the Venezuelan Government and with the opposition with a view to seeking a way out of the conflict and we hope that the Commission, as always, will cooperate with Parliament and the Council in the task of reassuring the Venezuelan population and making it possible to put the Venezuelan constitutional process back onto a democratic electoral course.
– Mr President, Europe formerly knew of Venezuela only as a supplier of crude oil and iron ore and as a base for European adventurers. Now that a stubborn president is refusing to accept the democratic will of the people, must the country go back to being what it was? I want to share with this House my own experiences of it.
Half a century ago, I was one of the children in Caracas, the Venezuelan capital, who did not go to school but instead roamed through sewers and shanty towns built against mountain slopes, their houses made out of orange crates with roofs of corrugated iron. Large cars, luxurious houses and golf courses were enjoyed by a small elite, while, on the street, close to the doors of smart offices and shops, I saw sick, legless beggars. The hospital where my father died was filthy and chaotic. What limited public transport existed was in the hands of various companies, each with buses in their own colours, but without proper connections. In other parts of the country, in the second city, Maracaibo, for example, I saw Indians, impoverished and shunned by everyone. The road from the capital to the coast was lined with crosses for people who had fallen to their deaths, while, on other roads, dust storms were whipped up as you drove along. The president was a dictator who had his opponents hanged from lampposts by his police force, recruited from Italian immigrants.
My experiences at that time gave me the hope and the expectation that the people would not always accept this scandalous combination of dictatorship and extreme wealth, extreme poverty and extreme neglect. Forty years later, they stopped resigning themselves to their lot and could at last have a hope of a stable existence, growth and solidarity. By a large majority, they democratically chose a parliament composed along different lines, a new constitution and a quite different sort of president.
That President Chávez put too much faith in the army and did little to help the victims of the great natural calamity does not justify the coup d’état in which he was abducted and replaced temporarily by the chairman of the employers’ federation. Nor do his shortcomings justify the forging of an immense number of signatures in order to get sufficient support for a referendum aimed at again deposing him.
While the United States recognises the present Venezuelan Government as legitimate, the two major groups in this European Parliament allow themselves to be led by their contacts with parties that were formerly in government, but have been voted out by the Venezuelan electorate. Things can and must get better in Venezuela, but going back to the way things were will not help matters at all. The European Union’s support for the new Venezuela is the best way to prevent provocative and violent acts on the part of both the government and the political opposition, but unwarranted nostalgia leads only to disaster.
Mr President, I would like to make clear on behalf of the PSE Group that we will be opposing all of the amendments by the GUE/NGL Group and the Verts/ALE Group. Nevertheless we find less than credible the much delayed decision by the Venezuelan National Electoral Council to reject 1.2 million out of 3 million signatures on the recall referendum; two in five signatures have actually been declared invalid. We understand the wave of protest and disturbances in Venezuela in the wake of that decision. Nevertheless, we reject unconditionally the use of violence and deeply deplore the loss of human lives. We express our sympathy with the victims of that violence.
We call on the National Electoral Commission to accept and adopt forthwith the recommendations of the Organisation of American States Observation Mission and the Carter Centre in relation to their preliminary report. We endorse the Irish presidency's statements of 23 February and 2 March, and ask the Commission to use its considerable political weight in that country to ensure that the agreements made on the basis of democratic coordination are actually kept.
Mr President, the people of Venezuela took the country into their own hands and elected Mr Chavez as president. Apparently, this was not to the liking of the United States, the local plutocracy or the European Union, which is maintaining an indulgent silence. They even went as far as organising a coup d’état in order to oust President Chavez and his government, but they failed thanks to the decisive intervention of the people of Venezuela themselves. A new attack is unfolding at this time. The opposition has made a huge effort to collect signatures, but I wonder where it submitted the petition, which was a failure in that most of the signatures proved to be forged. And now the opposition is crying that it has been discriminated against.
The time when the imperialists imposed dictatorships everywhere has passed. The people of Venezuela, Colombia, Ecuador, Bolivia, Brazil, Argentina, Uruguay, of the whole of Latin America are stepping up their fight for democracy and social change. To all these peoples we express our solidarity and undivided support.
. Mr President, the European Commission is pleased that Parliament has presented an initiative on this issue. The serious political crisis in Venezuela and its serious economic consequences are a cause of concern to the Commission, which is closely following how events develop.
The political stability of Venezuela is essential not only to the development of this country but also to the security of the Andean region and the whole of Latin America. Venezuela needs international support in order to achieve a peaceful and democratic solution to the internal conflict without this having to mean interference in the country's internal affairs. The Commission therefore welcomed the beginning of dialogue between the government and the opposition and supported the facilitation of this dialogue by the tripartite group consisting of the Organisation of American States, the Carter Centre and the United Nations Development Programme.
We also supported the signature of the Declaration against Violence and for Peace and Democracy in Venezuela, in February 2003, and the agreement of 29 May of that same year. This agreement offered opportunities for achieving a peaceful, democratic, constitutional and electoral solution as advocated both by the Organisation of American States in its Permanent Council Resolution 833, and by the European Union, an idea which we continue to support.
To this end, the National Electoral Council organised a collection of signatures to call for recall referendums and the opposition set out to collect the signatures. In parallel, supporters of the government also collected signatures to recall certain representatives of the National Assembly.
The Commission shares the concern expressed by the Organisation of American States and the Carter Centre in its declaration of 2 March last and is fearful of the possible consequences of the decision of the National Electoral Council to subject 876 000 signatures for the presidential referendum considered doubtful to validation.
The Commission fears that this may represent an insuperable obstacle to an electoral solution or affect the results of the process. Nevertheless, we would urge the opposition to submit to this process of validation and the government and the National Electoral Council to guarantee the defence of the popular will in such a way that it can be expressed by means of an electoral process.
The Commission regrets the climate of violence that has been created, the loss of human lives and many injured and urges the parties to apply the Declaration against Violence and for Peace and Democracy, which they themselves agreed.
The Union has published several statements on the need to seek a peaceful, democratic, constitutional and electoral solution and we have also given the Organisation of American States economic support in its efforts to apply the May agreement and we are prepared, if necessary, to examine how the support can be increased if that organisation requests it.
Furthermore, in response to certain questions put, if the National Electoral Council decides to hold the referendum and the Venezuelan authorities invite the European Union, the Commission would be prepared to send an exploratory mission of electoral observers if it is advisable, useful and feasible.
Thank you very much, Commissioner Solbes Mira.
The joint debate is closed.
The vote will take place at the end of the debates.
.  We deplore in the strongest terms the content of the motion for a resolution that was put to the vote today in Parliament, which was jointly signed by the right, consisting of the Group of the European People’s Party (Christian Democrats) and European Democrats and the Union for Europe of the Nations Group, and by the social democrats, in the shape of the Group of the Party of European Socialists. This is tantamount to unacceptable meddling and pressure on the Venezuelan National Electoral Council. We must not forget the short-lived military coup of 11 and 12 April 2002, promptly supported by the Spanish presidency of the European Council, the failed embargo on oil extraction and the continued attempts at economic and social destabilisation of the country. All of this was carried out by the captains of industry and by sectors connected with the oligarchy that has exploited the Venezuelan people over recent decades, and which was actively and brazenly encouraged and supported by the US administration.
The democratic and patriotic process is enshrined in the Constitution of the Bolivarian Republic of Venezuela, which was adopted in a referendum with the broad support of the people. In recent years, this process has sought to address the deep-rooted causes of inequality in Venezuela, and has responded to the most pressing needs of the overwhelming majority of the population. What Venezuela needs is support and solidarity with this process. We have always shown and shall continue to show such solidarity.
The next item is the joint debate on the motions for resolution tabled by the following Members:
– Mrs Sandbæk, on behalf of the Group for a Europe of Democracies and Diversities, on Burma/Myanmar (renewal of sanctions) (B5-0127/2004);
– Mr van den Bos, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Burma (B5-0134/2004);
– Mrs Kinnock and Mr van den Berg, on behalf of the Group of the Party of European Socialists, on Burma (B5-0138/2004);
– Mr Bushill-Matthews, Mr Cushnahan, Mr Deva, Mr Mann, Mr Posselt and Mr Van Orden, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, on Burma (B5-0140/2004);
– Mrs Boudjenah, Mrs Eriksson and Mrs Morgantini, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Burma (B5-0145/2004);
– Mrs McKenna, on behalf of the Group of the Greens/European Free Alliance, on Burma/Myanmar (renewal of sanctions) (B5-0146/2004).
Mr President, for the fourth time within a year Burma is on the European Parliament agenda, and our resolution asks for renewed and stronger sanctions. However, recent evaluation shows that the sanctions previously decided were not even fully implemented. We know that the military regime's power relies heavily on foreign trade and investment, and they have chosen military expansion and defence expenditure to the detriment of the Burmese people. Burma's social indicators rank among the lowest in the world. EU investment in Burma has increased in importance over the last decade and EU Member States are amongst Burma's biggest investors and trading partners. The great majority of Burmese people are working in the informal sector, while the military establishment and its associates mainly own the formal economy.
Economic sanctions, supported by Mrs Aung San Suu Kyi and the NLD, would mostly hit the regime and its supporters. There is absolutely no justification for inertia and indecision. It would be a disgrace for the European Union and the Member States to continue a policy that does not weaken but, on the contrary, clearly strengthens the military regime.
Mrs Aung San Suu Kyi is still under house arrest. Political leaders are imprisoned and the Burmese people brutally oppressed. The EU has the means and hence the responsibility to make a difference. It is time to translate our resolutions into actions. International diplomatic efforts should be resolutely pursued, but the EU must confront Burma's military regime through effective and fully implemented sanctions.
Mr President, speaking on behalf of the Socialist Group, we realise that EU targeted sanctions against the Burmese military regime – the State Peace and Development Council – require review and renewal before 29 April 2004. When the Council initially imposed sanctions, they agreed to monitor closely the further evolution of the situation in Burma and reaffirmed its readiness to react proportionately to future developments. The situation, in our view, has not substantially improved. Aung San Suu Kyi, imprisoned until September 2003, is now again under house arrest where she remains without access to telephone communication and where visitors require government permission to see her. There are 1 350 prisoners, many members of the National League for Democracy in jail in Burma. Last week, the United Nations Special Envoy to Burma, Rosali Ishmael, had meetings with both Aung San Suu Kyi and General Kin-Yun, Burma's authoritarian leader. When he returned, he stated that the release of Aung San Suu Kyi and other detained NLD leaders was an essential pre-condition for any meaningful dialogue with the regime.
The United Nations Special Rapporteur said that the most urgent requirements today are for the lifting of remaining restrictions on freedom of expression, freedom of movement, information assembly and association, the repeal of security legislation and the opening and re-opening of all political party offices throughout the country.
There are numerous human rights abuses in Burma: forced labour, persecution of dissidents, conscription of child soldiers, etc. We call for Aung San Suu Kyi and all those detained or put under house arrest to be immediately and unconditionally released, along with all other political prisoners, and for the NLD offices closed in May 2003 to be reopened. We also insist that the authoritarian government release its grip on power and that the results of the last election are allowed to stand. We demand that sanctions be strengthened if this does not happen. We equally insist that Burma should not attend the ASEM meeting scheduled for April 2004 in the Republic of Ireland, and that the presidency should refuse to issue the relevant visas.
Mr President, speaking on behalf of the PPE-DE Group and the British Conservatives, the Burmese military regime, which euphemistically calls itself the 'state peace and development council', is a narco-dictatorship financed by heroin that brutally exploits and terrorises its own people. This includes forced labour, persecution of dissidents, forced relocation, conscription of child soldiers, as well as rape of ethnic minority women and children by government troops. These crimes are not committed by rebels or hidden guerrilla forces. No! The people of Burma suffer at the hands of their own government soldiers. There are 1 350 political prisoners still in jail in Burma, subjected to inhumane conditions, while the country's political hope – Aung San Suu Kyi – lingers under house arrest. It is simply intolerable that EU Member States remain one of Burma's biggest investors and trading partners.
The EU common position on Burma must be strengthened. Sanctions must enter into force if the regime does not take meaningful steps towards the restoration of democracy. The common position will be reviewed in 2004, but the Council should also ensure that the situation in Burma is reassessed in June 2004.
If these meaningful steps, such as the release of Aung San Suu Kyi and other detained members of the National League for Democracy Party, as well as tripartite dialogue between the NLD ethnic minority leaders and Burma's authorities, have not taken place, sanctions should be implemented with immediate effect.
Sanctions should include the following measures: preventing EU companies and citizens from investing in Burma; banning imported goods and services from enterprises owned by the military, military personnel and their associates; banning the import of strategically important goods from sectors of the economy under monopoly, such as gems and timber; and banning international financial transfers and transactions either by a citizen or an entity of an EU Member State.
I call upon other ASEAN states to cooperate with the EU on this issue and to exert greater pressure on the Burmese regime to take the necessary steps towards democracy.
Mr President, Commissioner Solbes Mira, ladies and gentlemen, the military junta that seized power in Burma has taken root, benefiting from this Asian region’s regrettably fertile soil for dictators, and also profiting from the complaisance of Western States and businesses. A new peak in violence and repression affecting the suppressed and suffering population of Burma puts this country back on our agenda. This time, however, we refuse to be happy with declarations of principle and verbal condemnations whilst waiting for it all to begin again. The schedule is in our favour and the tools of repression against the oppressors are within our reach: to not make use of them would be failure to assist a person in danger.
Two dates come to the fore to finally force the Burmese totalitarian regime to reason and surrender. By next month, 29 April 2004, the European Union common position must be revised. This month, officials of the Burmese junta are to go to Ireland within the framework of the Asia-Europe meeting. This event is as near as it is decisive in sending out a frank and definite signal to this junta. There should not have been any exception to the policy of banning Community visas for Burmese officials and those in charge. What a provocation of counter examples of our founding values that Ireland, currently holding the Presidency of the European Union, can welcome on its soil. What a shame, moreover, that Ireland, the symbol of European success, re-established diplomatic relations with Burma in February. This shows very well that over and above the official and impersonal statements from democracies, the interested parties with their roots in our countries are collaborating with these infamous dictatorships, supporting them and profiting from them. How many years did it take to decide to freeze the assets of Burmese dignitaries abroad? How many mass graves and labour camps in Burma will it take before we refuse to grant our visas to the torturers of this country?
This resolution calls for the tightening of sanctions and restrictions targeted against this regime, as well as the immediate release of political prisoners, starting with our Sakharov prize-winner Aung San Suu Kyi. All we have done for a long time is ban any trade, investment and partnership that could benefit the leaders of this junta. The Burmese people deserve more than that and so does our enlarged European Union.
. Mr President, the Union has adopted a very firm common position in relation to Burma, which consists of an arms embargo, the suspension of defence cooperation, the suspension of all bilateral aid other than the strictly humanitarian, the prohibition of the granting of visas and the freezing of the assets of members of the military regime, members of the government, people collaborating with them and their families. High-level governmental visits have also been suspended.
The Council’s working group for Asia has recently assessed the effectiveness of the measures and has reviewed the different options available to the European Union in order to respond to the current situation. At the moment, the response fundamentally consists of the application of specific economic sanctions combined with a series of constructive strategies with the aim of determining how to move forward the political dialogue with Burma and the neighbouring States.
The Council’s groups are currently debating the renewal of the Common Position on Burma and it should issue its opinion before 29 April.
Although Parliament must be aware that the Commission cannot have prior knowledge of the result of the discussions taking place in the Council, we cannot exclude at the moment the introduction of new sanctions specifically aimed against the regime and which may be additional or complementary to the existing sanctions.
The Commission is still awaiting the release of Aung San Suu Kyi, a measure which we believe to be an essential condition for making the progress in the reconciliation process genuinely credible. The Commission therefore intends to continue providing the population with humanitarian aid and even to increase it. At the moment the humanitarian aid we send to the area, to the country and to the refugees in the neighbouring countries, amounts to EUR 10 million per year.
On 15 December, the Forum for international support for national reconciliation in Burma was held. The Union supports the open process through the Burma Forum and believes that the Union must participate in that process on its own behalf. It is in fact a very positive advance and the Commission hopes that the Bangkok meeting may become a ‘Bangkok Process’ which acts as an instrument for securing a commitment from the international community.
It is essential to support the work of Ismael Razali, special envoy of the Secretary-General of the United Nations, which should facilitate the debate between the State Council for Peace and Development and the other political agents. The Commission is pleased about the visit by Razali, scheduled for the beginning of March, which represents a final attempt to move forward the reconciliation process between the military government and the opposition, headed by Aung San Suu Kyi.
I would like to make a final comment on possible additional sanctions. As I said previously, the common position is still awaiting revision. In the event that the Burmese Government does not introduce additional political changes, we will have to consider that possibility. Nevertheless, we must be very careful, since the effects of those sanctions on trade and investment must be evaluated in terms of their impact on the poorest sectors of the population. At the moment, certain sanctions adopted by the United States have led to significant redundancies in the clothing sector which are mainly affecting women workers, with a significant increase in impact in terms of human trafficking and prostitution.
We must therefore seek a suitable balance between the need to respond rapidly to changes in the political situation and any reaction, which must be proportionate to the situation on the ground and cause as little harm as possible to the least-favoured sectors of the Burmese population.
Thank you very much, Commissioner Solbes Mira.
The joint debate is closed.
We shall proceed to the vote on the motions for resolutions within the vote.
(1)
(2)
Parliament has completed its agenda.(1)
I declare the session of the European Parliament adjourned.